





















 
YUM! BRANDS, INC.
 
PENSION EQUALIZATION PLAN
 
(PEP)
























Plan Document for the Section 409A Program
(January 1, 2005 Restatement, As Amended Through December 2008)






 
 

--------------------------------------------------------------------------------

 


YUM! BRANDS, INC. PENSION EQUALIZATION PLAN
     
Table of Contents
               
Page No.
     
ARTICLE I  Foreward
1
ARTICLE II  Definitions and Construction
2
2.1  Definitions
2
2.2  Construction
14
ARTICLE III  Participation and Service
16
3.1  Participation
16
3.2  Service
16
3.3  Credited Service
16
ARTICLE IV  Requirements for Benefits
17
4.1  Normal Retirement Pension
17
4.2  Early Retirement Pension
17
4.3  Vested Pension
17
4.4  Late Retirement Pension
17
4.5  Disability Pension
18
4.6  Pre-Retirement Spouse's Pension
18
4.7  Vesting
19
4.8  Time of Payment
19
4.9  Cashout Distributions
20
4.10  Reemployment of Certain Participants
20
ARTICLE V  Amount of Retirement Pension
21
5.1  PEP Pension
21
5.2  PEP Guarantee
22
5.3  Amount of Pre-Retirement Spouse's Pension
28
5.4  Certain Adjustments
31
5.5  Excludable Employment
32
5.6  Pre-409A Pension
32
ARTICLE VI  Distribution Options
33
6.1  Form and Timing of Distributions
33
6.2  Available Forms of Payment
35
6.3  Procedures for Elections
39
6.4  Special Rules for Survivor Options
40
6.5  Designation of Beneficiary
41
6.6  Required Delay for Key Employees
42
6.7  Payment of FICA and Related Income Taxes
43
ARTICLE VII  Administration
45
7.1  Authority to Administer Plan
45
7.2  Facility of Payment
45
7.3  Claims Procedure
45
7.4  Plan Administrator Discretion
47
ARTICLE VIII  Miscellaneous
49
8.1  Nonguarantee of Employment
49
8.2  Nonalienation of Benefits
49
8.3  Unfunded Plan
49
8.4  Action by the Company
50


 


 
i 

--------------------------------------------------------------------------------

 




YUM! BRANDS, INC. PENSION EQUALIZATION PLAN
     
Table of Contents
               
Page No.
     
8.5  Indemnification
50
8.6 Compliance with Section 409A:
50
ARTICLE IX  Amendment and Termination
52
9.1  Continuation of the Plan
52
9.2  Amendments
52
9.3  Termination
53
9.4  Change in Control
53
ARTICLE X  ERISA Plan Structure
54
ARTICLE XI Applicable Law
56
ARTICLE XII  Signature
58
APPENDIX
59
   















 
ii 

--------------------------------------------------------------------------------

 
 


ARTICLE I


Foreword
 
 
The Yum! Brands, Inc. Pension Equalization Plan ("PEP" or "Plan") has been
adopted by Yum! Brands, Inc. ("Yum!") for the benefit of certain employees of
the Yum! Organization who participate in the Yum! Brands Retirement Plan
("Salaried Plan").  PEP provides benefits for eligible employees whose pension
benefits under the Salaried Plan are limited by the provisions of the Internal
Revenue Code of 1986, as amended.  In addition, PEP provides benefits for
certain eligible employees based on the pre-1989 Salaried Plan formula.
This Plan is first effective on October 7, 1997 in connection with the spinoff
of Yum! from PepsiCo, Inc.  This Plan is a successor plan to the PepsiCo Pension
Equalization Plan.
This document is effective as of January 1, 2005 (the “Effective Date”).  It
sets forth the terms of the Plan that are applicable to benefits that are
subject to Section 409A, i.e., generally, benefits that are earned or vested
after December 31, 2004 (the “409A Program”).  All other benefits under the Plan
shall be governed by the document referenced in the preceding paragraph, which
sets forth the pre-Section 409A terms of the Plan (the “Pre-409A
Program”).  Together, this document and the document for the Pre-409A Program
describe the terms of a single plan.  However, amounts subject to the terms of
this 409A Program and amounts subject to the terms of the Pre-409A Program shall
be tracked separately at all times.  The preservation of the terms of the
Pre-409A Program, without material modification, and the separation between the
409A Program amounts and the Pre-409A Program amounts are intended to be
sufficient to permit the pre-409A Program to remain exempt from Section 409A as
grandfathered benefits.






 
1

--------------------------------------------------------------------------------

 
 

 
ARTICLE II


Definitions and Construction
 


2.1           Definitions:  This section provides definitions for certain words
and phrases listed below.  These definitions can be found on the pages
indicated.
 

       
Page
             
(a)
Accrued Benefit
3
   
(b)
Actuarial Equivalent
3
   
(c)
Annuity
4
   
(d)
Annuity Starting Date
4
   
(e)
Code
5
   
(f)
Company
5
   
(g)
Covered Compensation
5
   
(h)
Credited Service
5
   
(i)
Disability Retirement Pension
5
   
(j)
Early 409A Retirement Pension
5
   
(k)
Effective Date
5
   
(l)
Elapsed Time Service
5
   
(m)
Eligible Spouse
6
   
(n)
Employee
6
   
(o)
Employer
6
   
(p)
ERISA
6
   
(q)
Highest Average Monthly Earnings
6
   
(r)
Key Employee
6
   
(s)
Late Retirement Date
8
   
(t)
Late 409A Retirement Pension
8
   
(u)
Normal Retirement Age
8
   
(v)
Normal Retirement Date
8
   
(w)
Normal 409A Retirement Pension
8
   
(x)
Participant
8
   
(y)
Pension
8
   
(z)
Plan
8
   
(aa)
Plan Administrator
9
   
(bb)
Plan Year
9
   
(cc)
Pre-Retirement Spouse's Pension
9
   
(dd)
Primary Social Security Amount
9
   
(ee)
Prior Plan
10
   
(ff)
Qualified Joint and Survivor Annuity
10
   
(gg)
Retirement
11
   
(hh)
Retirement Date
11
   
(ii)
Retirement Pension
11
   
(jj)
Salaried Plan
11
   
(kk)
Section 409A
11
   
(ll)
Separation from Service
11
   
(mm)
Service
13
   
(nn)
Single Life Annuity
13
   
(oo)
Single Lump Sum
13
   
(pp)
Social Security Act
14



 
2

--------------------------------------------------------------------------------

 





   
(qq)
Taxable Wage Base
14
   
(rr)
Vested Pension
14
   
(ss)
Yum! Brands Organization
14



Where the following words and phrases, in boldface and underlined, appear in
this Plan (including the Foreword) with initial capitals they shall have the
meaning set forth below, unless a different meaning is plainly required by the
context.
(a)  Accrued Benefit:  The Pension payable at Normal Retirement Date determined
in accordance with Article V, based on the Participant's Highest Average Monthly
Earnings and Credited Service at the date of determination.
(b)  Actuarial Equivalent:  Except as otherwise specifically set forth in the
Plan or any Appendix to the Plan with respect to a specific benefit
determination, a benefit of equivalent value computed on the basis of the
factors set forth below.  The application of the following assumptions to the
computation of benefits payable under the Plan shall be done in a uniform and
consistent manner.  In the event the Plan is amended to provide new rights,
features or benefits, the following actuarial factors shall not apply to these
new elements unless specifically adopted by the amendment.
(1)  Annuities and Inflation Protection:  To determine the amount of a Pension
payable in the form of a Qualified Joint and Survivor Annuity or optional form
of survivor annuity, an annuity with inflation protection, or as a period
certain and life annuity, the Plan Administrator shall select the factors that
are to be used.  Effective January 1, 2009, the initial factors selected by the
Plan Administrator are set forth in Schedule 1, below (prior factors appear in
the Appendix).  Thereafter, the Plan Administrator shall review such initial
factors from time to time and shall amend such factors in its discretion.  A
Participant shall have no right to have any of the actuarial factors specified
under the Plan from time to time applied to his benefit (or any portion
thereof), except to the extent that a particular factor is currently in effect
at the time it is to be applied under the Plan.  For the avoidance of doubt, it
is expressly intended and binding upon Participants that any actuarial factors
selected by the Plan Administrator from time-to-time may be applied
retroactively to already accrued benefits, and without regard to the actuarial
factors that may have applied previously for such purpose.


 
3

--------------------------------------------------------------------------------

 
 
 


SCHEDULE 1
 

Date
Mortality Table Factors
Interest Rate Factor
January 1, 2009-Present
[insert]
[insert]
     

 
(2)  Lump Sums:  To determine the lump sum value of a Pension, or a
Pre-Retirement Spouse's Pension under Section 4.6, the factors applicable for
such purposes under the Salaried Plan shall apply.
(3)  Other Cases:  To determine the adjustment to be made in the Pension payable
to or on behalf of a Participant in other cases, the factors are those
applicable for such purpose under the Salaried Plan.
(c)  Annuity:  A Pension payable as a series of monthly payments for at least
the life of the Participant.
(d)  Annuity Starting Date:  The Annuity Starting Date shall be the first day of
the first period for which an amount is payable under this Plan as an annuity or
in any other form.  Notwithstanding anything else in the Plan to the contrary,
the Annuity Starting Date shall be determined without regard to any delay that
may be applicable to a Participant's Pension, such as the delay required for Key
Employees under Section 6.6 or for prior payment elections under Section
6.1(a)(2).  A Participant who: (1) is reemployed after his initial Annuity
Starting Date, and (2) is entitled to benefits hereunder after his reemployment,
shall have a subsequent Annuity Starting Date for such benefits only to the
extent provided in Section 6.3(d).


 
4

--------------------------------------------------------------------------------

 




(e)  Code:  The Internal Revenue Code of 1986, as amended from time to
time.  All references herein to particular Code Sections shall also refer to any
successor provisions and shall include all related regulations.
(f)  Company:  Yum! Brands, Inc., a corporation organized and existing under the
laws of the State of North Carolina or its successor or successors.  For periods
before May 16, 2002, the Company was named Tricon Global Restaurants, Inc.  For
periods before October 7, 1997, the Company under the Prior Plan was PepsiCo,
Inc., a North Carolina corporation.
(g)  Covered Compensation:  "Covered Compensation" as that term is defined in
the Salaried Plan.
(h)  Credited Service:  The period of a Participant's employment, calculated in
accordance with Section 3.3, which is counted for purposes of determining the
amount of benefits payable to, or on behalf of, the Participant.
(i)  Disability Retirement Pension:  The Retirement Pension available to a
Participant under Section 4.5.
(j)  Early 409A Retirement Pension:  The 409A Retirement Pension available to a
Participant under Section 4.2.
(k)  Effective Date:  The date upon which this document for the 409A Program is
effective, January 1, 2005.  Certain identified provisions of the 409A Program
or the Plan may be effective on different dates, to the extent noted herein.
(l)  Elapsed Time Service:  The period of time beginning with a Participant’s
first date of employment with the Yum! Brands Organization and ending with the
Participant’s Final Separation from Service, irrespective of any breaks in
service between those two dates.  By way of illustration, if a Participant began
employment with the Yum! Brands Organization on January 1, 2000, left the
employment of the Yum! Brands Organization from January 1, 2001 until December
31, 2004, and was then reemployed by the Yum! Brands Organization on January 1,
2005 until he had a Final Separation from Service on December 31, 2008, the
Participant would have eight years of Elapsed Time Service as of his Final
Separation from Service.


 
5

--------------------------------------------------------------------------------

 




(m)  Eligible Spouse:  The spouse of a Participant to whom the Participant is
married on the earlier of the Participant's Annuity Starting Date or the date of
the Participant's death.
(n)  Employee:  An individual who qualifies as an "Employee" as that term is
defined in the Salaried Plan.
(o)  Employer:  An entity that qualifies as an "Employer" as that term is
defined in the Salaried Plan.
(p)  ERISA:  Public Law No. 93-406, the Employee Retirement Income Security Act
of 1974, including any amendments thereto, any similar subsequent federal laws,
and any regulations from time to time in effect under any of such laws.
(q)  Highest Average Monthly Earnings:  "Highest Average Monthly Earnings" as
that term is defined in the Salaried Plan, but without regard to the limitation
imposed by section 401(a)(17) of the Code (as such limitation is interpreted and
applied under the Salaried Plan).  Notwithstanding the foregoing, to the extent
that a Participant receives, during a leave of absence, earnings that would be
counted as Highest Average Monthly Earnings if they were received during a
period of active service, but that will be received after the Participant’s
Separation from Service, the Plan Administrator may provide for determining the
Participant’s 409A Pension at Separation from Service by projecting the benefit
the Participant would have if all such earnings were taken into account under
the Plan.
(r)  Key Employee:  The individuals identified in accordance with the following
paragraphs.
(1) In General.  Any Participant who at any time during the applicable year is:
(i) An officer of any member of the Yum! Brands Organization having annual
compensation greater than $130,000 (as adjusted for the applicable year under
Code Section 416(i)(1));
 
 
6

--------------------------------------------------------------------------------


 
 
(ii) A 5-percent owner of any member of the Yum! Brands Organization; or
(iii) A 1-percent owner of any member of the Yum! Brands Organization having
annual compensation of more than $150,000.
For purposes of subparagraph (i) above, no more than 50 employees identified in
the order of their annual compensation shall be treated as officers.  For
purposes of this Section, annual compensation means compensation as defined in
Treas. Reg. §1.415(c)-2(a), without regard to Treas. Reg. §§1.415(c)-2(d),
1.415(c)-2(e), and 1.415(c)-2(g).  The Plan Administrator shall determine who is
a Key Employee in accordance with Code Section 416(i) (provided, that Code
Section 416(i)(5) shall not apply in making such determination), and provided
further than the applicable year shall be determined in accordance with Section
409A and that any modification of the foregoing definition that applies under
Section 409A shall be taken into account.
(2) Applicable Year.  Effective from and after December 31, 2007, the Plan
Administrator shall determine Key Employees effective as of the last day of each
calendar year, based on compensation for such year, and such designation shall
be effective for purposes of this Plan for the twelve-month period commencing on
April 1st of the next following calendar year (e.g., the Key Employee
determination by the Plan Administrator as of December 31, 2008 shall apply to
the period from April 1, 2009 to March 31, 2010).


 
7

--------------------------------------------------------------------------------

 
 


(s)  Late Retirement Date:  The Late Retirement Date shall be the first day of
the month coincident with or immediately following a Participant's actual
Retirement Date occurring after his Normal Retirement Age.
(t)  Late 409A Retirement Pension:  The Retirement Pension available to a
Participant under Section 4.4.
(u)  Normal Retirement Age:  The Normal Retirement Age under the Plan is age 65
or, if later, the age at which a Participant first has 5 Years of Elapsed Time
Service.
(v)  Normal Retirement Date:  A Participant's Normal Retirement Date shall be
the first day of the month coincident with or immediately following a
Participant's Normal Retirement Age.
(w)  Normal 409A Retirement Pension:  The Retirement Pension available to a
Participant under Section 4.1.
(x)  Participant:  An Employee participating in the Plan in accordance with the
provisions of Section 3.1.
(y)  Pension:  One or more payments that are payable by the Plan to a person who
is entitled to receive benefits under the Plan.  The term “409A Pension” shall
be used to refer to the portion of a Pension that is derived from the 409A
Program.  The term “Pre-409A Pension” shall be used to refer to the portion of a
Pension that is derived from the Pre-409A Program.
(z)  Plan:  The Yum! Brands, Inc. Pension Equalization Plan, the Plan set forth
herein and in the Pre-409A Program documents, as the Plan may be amended from
time to time (subject to the limitations on amendment that are applicable
hereunder and under the Pre-409A Program).  Prior to September 1, 2004, the Plan
was known as the Tricon Pension Equalization Plan.  The Plan is also sometimes
referred to as PEP, and it is a successor to the PepsiCo Pension Equalization
Plan, which was also known as the PepsiCo Pension Benefit Equalization Plan.




8

--------------------------------------------------------------------------------


 
(aa)  Plan Administrator:  The Company, which shall have authority to administer
the Plan as provided in Article VII.
(bb)  Plan Year:  The Plan Year shall be the 12-month period commencing on
January 1 and ending on December 31.
(cc)  Pre-Retirement Spouse's Pension:  The Pension available to an Eligible
Spouse under the Plan.  The term "Pre-Retirement Spouse's 409A Pension" shall be
used to refer to the Pension available to an Eligible Spouse under Section 4.6
of this document.
(dd)  Primary Social Security Amount:  In determining Pension amounts, Primary
Social Security Amount shall mean:
(1)  For purposes of determining the amount of a Retirement, Vested or
Pre-Retirement Spouse's Pension, the Primary Social Security Amount shall be the
estimated monthly amount that may be payable to a Participant commencing at age
65 as an old-age insurance benefit under the provisions of Title II of the
Social Security Act, as amended.  Such estimates of the old-age insurance
benefit to which a Participant would be entitled at age 65 shall be based upon
the following assumptions:
(i)  That the Participant's social security wages in any year prior to
Retirement or Separation from Service are equal to the Taxable Wage Base in such
year, and
(ii)  That he will not receive any social security wages after Retirement or
Separation from Service.
However, in computing a Vested Pension under Formula A of Section 5.2, the
estimate of the old-age insurance benefit to which a Participant would be
entitled at age 65 shall be based upon the assumption that he continued to
receive social security wages until age 65 at the same rate as the Taxable Wage
Base in effect at his Separation from Service.  For purposes of this subsection,
"social security wages" shall mean wages within the meaning of the Social
Security Act.


 
9

--------------------------------------------------------------------------------

 




(2)  For purposes of determining the amount of a Disability Pension, the Primary
Social Security Amount shall be (except as provided in the next sentence) the
initial monthly amount actually received by the disabled Participant as a
disabil­ity insurance benefit under the provisions of Title II of the Social
Security Act, as amended and in effect at the time of the Participant's
Retirement due to disability.  Notwithstanding the preceding sentence, for any
period that a Participant receives a Disability Pension before receiv­ing a
disability insurance benefit under the pro­visions of Title II of the Social
Security Act, then the Participant's Primary Social Security Amount for such
period shall be determined pursuant to paragraph (1) above.
(3)  For purposes of paragraphs (1) and (2), the Primary Social Security Amount
shall exclude amounts that may be available because of the spouse or any
dependent of the Participant or any amounts payable on account of the
Participant's death.  Estimates of Primary Social Security Amounts shall be made
on the basis of the Social Security Act as in effect at the Participant's
Separation from Service Date, without regard to any increases in the social
security wage base or benefit levels provided by such Act which take effect
thereafter.
(ee)  Prior Plan:  The PepsiCo Pension Equalization Plan.
(ff)  Qualified Joint and Survivor Annuity:  An Annuity which is payable to the
Participant for life with 50 percent of the amount of such Annuity payable after
the Participant's death to his surviving Eligible Spouse for life.  If the
Eligible Spouse predeceases the Participant, no survivor benefit under a
Qualified Joint and Survivor Annuity shall be payable to any person.  The amount
of a Participant's monthly payment under a Qualified Joint and Survivor Annuity
shall be reduced to the extent provided in Sections 5.1 and 5.2, as applicable.


 
10

--------------------------------------------------------------------------------

 
 
(gg)  Retirement:  Separation from Service for reasons other than death after a
Participant has fulfilled the requirements for either a Normal, Early, Late, or
Disability Retirement Pension under Article IV.
(hh)  Retirement Date:  The date immediately following the Participant's
Retirement.
(ii)  Retirement Pension:  The Pension payable to a Participant upon Retirement
under the Plan.  The term “409A Retirement Pension” shall be used to refer to
the portion of a Retirement Pension that is derived from the 409A Program.  The
term “Pre-409A Retirement Pension” shall be used to refer to the portion of a
Retirement Pension that is derived from the Pre-409A Program.
(jj)  Salaried  Plan:  The Yum! Brands Retirement Program for Salaried
Employees, the program of retirement benefits set forth in Parts B and D of the
Yum! Brands Retirement Plan, as it may be amended from time to time.  Any
reference herein to the Salaried Plan for a period that is on or after September
7, 1997 but before December 30, 1998, shall mean the Tricon Salaried Employees
Retirement Plan, which was renamed the Tricon Retirement Plan from December 30,
1998 to September 1, 2004.  Any reference herein to the Salaried Plan for a
period that is before the September 7, 1997 shall mean the PepsiCo Salaried
Employees Retirement Plan.
(kk)  Section 409A:  Section 409A of the Code.
(ll)         Separation from Service:  A Participant’s separation from service
with the Yum! Brands Organization, within the meaning of Section
409A(a)(2)(A)(i).  The term may also be used as a verb (i.e., “Separates from
Service”) with no change in meaning.  Notwithstanding the preceding sentence, a
Participant’s transfer to an entity owned 20% or more by the Company will not
constitute a Separation of Service to the extent permitted by Section 409A.  A
Participant’s “Final Separation from Service” is the date of his Separation from
Service that most recently precedes his Annuity Starting Date; provided,
however, that to the extent a Participant is reemployed after an Annuity
Starting Date, he will have a new Final Separation from Service with respect to
any benefits to which he becomes entitled as a result of his reemployment.  The
following principles shall generally apply in determining when a Separation from
Service occurs:


 
11

--------------------------------------------------------------------------------

 




(1)           A Participant separates from service with the Company if the
Employee dies, retires, or otherwise has a termination of employment with the
Company.  Whether a termination of employment has occurred is determined based
on whether the facts and circumstance indicate that the Company and the Employee
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Employee would perform
after such date (as an employee or independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed over the immediately preceding 36-month period (or the full period in
which the Employee provided services to the Company if the Employee has been
providing services for less than 36 months).
(2)           An Employee will not be deemed to have experienced a Separation
from Service if such Employee is on military leave, sick leave, or other bona
fide leave of absence, to the extent such leave does not exceed a period of six
months or, if longer, such longer period of time during which a right to
re-employment is protected by either statute or contract.  If the period of
leave exceeds six months and the individual does not retain a right to
re-employment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period.


 
12

--------------------------------------------------------------------------------

 
 
 
Notwithstanding the foregoing, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Employee to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a 29-month period of absence may be substituted for such
six-month period.
(3)           If an Employee provides services both an as employee and as a
member of the Board of Directors of the Company, the services provided as a
Director are generally not taken into account in determining whether the
Employee has Separated from Service as an Employee for purposes of the Plan, in
accordance with final regulations under Section 409A
(mm)  Service:  The period of a Participant's employment calculated in
accordance with Section 3.2 for purposes of determining his entitlement to
benefits under the Plan.
(nn)  Single Life Annuity:  A level monthly Annuity payable to a Participant for
his life only, with no survivor benefits to his Eligible Spouse or any other
person.
(oo)  Single Lump Sum:  The distribution of a Participant's total Pension in the
form of a single payment, which payment shall be the Actuarial Equivalent of the
Participant’s 409A Pension as of the Participant’s Normal Retirement Date (or
Late Retirement Date, if applicable), but not less than the Actuarial Equivalent
of the Participant’s 409A Pension as of the Participant’s Early Retirement Date,
in the case of a Participant who is entitled to an immediate Early 409A
Retirement Pension.


 
13

--------------------------------------------------------------------------------

 






(pp)  Social Security Act:  The Social Security Act of the United States, as
amended, an enactment providing governmental benefits in connection with events
such as old age, death and disability.  Any reference herein to the Social
Security Act (or any of the benefits provided thereunder) shall be taken as a
reference to any comparable governmental program of another country, as
determined by the Plan Administrator, but only to the extent the Plan
Administrator judges the computation of those benefits to be administratively
feasible.
(qq)  Taxable Wage Base:  The contribution and benefit base (as determined under
section 230 of the Social Security Act) in effect for the Plan Year.
(rr)  Vested Pension:  The Pension available to a Participant under Section
4.3.  The term “409A Vested Pension” shall be used to refer to the portion of a
Vested Pension that is derived from the 409A Program.  The term “Pre-409A Vested
Pension” shall be used to refer to the portion of a Vested Pension that is
derived from the Pre-409A Program.
(ss)  Yum! Brands Organization:  The controlled group of organizations of which
the Company is a part, as defined by Code section 414 and regulations issued
thereunder.  An entity shall be considered a member of the Yum! Brands
Organization only during the period it is one of the group of organizations
described in the preceding sentence.
2.2  Construction:  The terms of the Plan shall be construed in accordance with
this section.
(a)         Gender and Number:  The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender, and the singular may
include the plural, unless the context clearly indicates to the contrary.
(b)         Compounds of the Word "Here":  The words "hereof", "hereunder" and
other similar compounds of the word "here" shall mean and refer to the entire
Plan, not to any particular provision or section.


 
14

--------------------------------------------------------------------------------

 






(c)         Examples:  Whenever an example is provided or the text uses the term
"including" followed by a specific item or items, or there is a passage having a
similar effect, such passages of the Plan shall be construed as if the phrase
"without limitation" followed such example or term (or otherwise applied to such
passage in a manner that avoids limits on its breadth of application).
(d)         Subdivisions of the Plan Document:  This Plan document is divided
and subdivided using the following progression:  articles, sections,
subsections, paragraphs, subparagraphs, clauses and sub-clauses.  Articles are
designated by capital roman numerals.  Sections are designated by Arabic
numerals containing a decimal point.  Subsections are designated by lower-case
letters in parentheses.  Paragraphs are designated by Arabic numerals in
parentheses.  Subparagraphs are designated by lower-case roman numerals in
parentheses.  Clauses are designated by upper-case letters in
parentheses.  Sub-clauses are designated by upper-case roman numerals in
parentheses.  Any reference in a section to a subsection (with no accompanying
section reference) shall be read as a reference to the subsection with the
specified designation contained in that same section.  A similar rule shall
apply with respect to paragraph references within a subsection and subparagraph
references within a paragraph.






 
15

--------------------------------------------------------------------------------

 

 
ARTICLE III
 
Participation and Service
 
 
3.1  Participation:  An Employee shall be a Participant in the Plan during the
period:
(a)  When he would be currently entitled to receive a Pension under the Plan if
his employment terminated at such time, or
(b)  When he would be so entitled but for the vesting requirement of Section
4.7.
It is expressly contemplated that an Employee, who is entitled to receive a
Pension under the Plan as of a particular time, may subsequently cease to be
entitled to receive a Pension under the Plan.
3.2  Service:  A Participant's entitlement to a Pension and to a Pre-Retirement
Spouse's Pension for his Eligible Spouse shall be determined under Article IV
based upon his period of Service.  A Participant's period of Service shall be
determined under Article III of the Salaried Plan.  If a Participant’s period of
Service (as so determined) would extend beyond the Participant’s Separation from
Service date because of a leave of absence, the Plan Administrator may provide
for determining the Participant’s 409A Pension at Separation from Service by
projecting the benefit the Participant would have if all such Service were taken
into account under the Plan.
3.3  Credited Service:  The amount of a Participant's Pension and a
Pre-Retirement Spouse's Pension shall be based upon the Participant's period of
Credited Service, as determined under Article III of the Salaried Plan.  If a
Participant’s period of Credited Service (as so determined) would extend beyond
the Participant’s Separation from Service date because of a leave of absence,
the Plan Administrator may provide for determining the Participant’s 409A
Pension at Separation from Service by projecting the benefit the Participant
would have if all such Service were taken into account under the Plan.


 
16

--------------------------------------------------------------------------------

 




ARTICLE IV
 
Requirements for Benefits
 
 
A Participant shall be eligible to receive a Pension and a surviving Eligible
Spouse shall be eligible for certain survivor benefits as provided in this
Article.  The amount of any such Pension or survivor benefit shall be determined
in accordance with Article V.
4.1  Normal 409A Retirement Pension:  A Participant shall be eligible for a
Normal 409A Retirement Pension if he is employed in an eligible classification
and Separates from Service after attaining Normal Retirement Age (provided,
however, that with respect to  determining the form of payment to which a
Participant is entitled under Article VI, the eligible classification
requirement shall be ignored).
4.2  Early 409A Retirement Pension:  A Participant shall be eligible for an
Early 409A Retirement Pension if he is employed in an eligible classification
and Separates from Service prior to attaining Normal Retirement Age but after
attaining at least age 55 and completing 10 or more years of Elapsed Time
Service (provided, however, that with respect to  determining the form of
payment to which a Participant is entitled under Article VI, the eligible
classification requirement shall be ignored).
4.3  409A Vested Pension: A Participant who is vested under Section 4.7 shall be
eligible to receive a 409A Vested Pension if he is employed in an eligible
classification under the Salaried Plan and Separates from Service before he is
eligible for a Normal 409A Retirement Pension or an Early 409A Retirement
Pension (provided, however, that with respect to  determining the form of
payment to which a Participant is entitled under Article VI, the eligible
classification requirement shall be ignored).  A Participant who terminates
employment prior to satisfying the vesting requirement in Section 4.7 shall not
be entitled to receive a Pension under this Plan.
4.4  Late 409A Retirement Pension:  A Participant who continues without a
Separation from Service after his Normal Retirement Age shall not receive a
Pension until his Late Retirement Date.  Thereafter, a Participant shall be
eligible for a Late Retirement Pension determined in accordance with Section 4.4
of the Salaried Plan (but without regard to any requirement for notice of
suspension under ERISA section 203(a)(3)(B) or any adjustment as under Section
5.5(d) of the Salaried Plan).


 
17

--------------------------------------------------------------------------------

 




4.5  409A Disability Pension:  A Participant shall be eligible for a 409A
Disability Pension if he meets the requirements for a Disability Pension under
the Salaried Plan.  A Participant’s 409A Disability Pension, if any, shall
generally be comprised of two parts.  The first part shall represent the
benefits with respect to a disabled Participant’s Credited Service through the
day of the Participant’s Separation from Service (i.e., the Participant’s
"Pre-Separation Accruals").  In the event the disabled Participant continues to
receive Credited Service related to the disability after such Separation from
Service, the Participant’s 409A Disability Pension shall have a second part,
which shall represent all benefits accrued with respect to Credited Service from
the date immediately following the Participant’s Separation from Service until
the earliest of the Participant’s (i) attainment of age 65, (ii) benefit
commencement date under the Salaried Plan or (iii) recovery from the disability
(i.e., the Participant’s "Post-LTD Accruals").
4.6  Pre-Retirement Spouse's 409A Pension:  Any Pre-Retirement Spouse's 409A
Pension is payable under this section only in the event the Participant dies
prior to his Annuity Starting Date.  Any Pre-Retirement Spouse’s 409A Pension
payable on behalf of a Participant shall commence as of the first day of the
month following the Participant’s death and, subject to Section 4.9, shall be
paid as either (a) a lump sum, if the Participant would have been entitled to a
409A Retirement Pension on the date of his death, or (b)  a monthly annuity for
the life of the Eligible Spouse, if the Participant would have been entitled to
a 409A Vested Pension on the date of his death.
(a)  Active, Disabled and Retired Employees:  A Pre-Retirement Spouse's 409A
Pension shall be payable under this subsection to a Participant's Eligible
Spouse (if any) who is entitled under the Salaried Plan to the special
pre-retirement spouse's pension for survivors of active, disabled and retired
employees.  The amount (if any) of such Pension shall be determined in
accordance with the provisions of Section 5.3 (with the 409A Pension, if any,
determined after application of Section 5.6).


 
18

--------------------------------------------------------------------------------

 
 
 
(b)  Vested Employees:  A Pre-Retirement Spouse's 409A Pension shall be payable
under this subsection to a Participant's Eligible Spouse (if any) who is
entitled under the Salaried Plan to the pre-retirement spouse's pension for
survivors of vested terminated Employees.  The amount (if any) of such Pension
shall be determined in accordance with the provisions of Section 5.3 (with the
409A Pension, if any determined after application of Section 5.6).  If pursuant
to this Section 4.6(b) a Participant has Pre-Retirement Spouse's coverage in
effect for his Eligible Spouse, any Pension calculated for the Participant under
Section 5.2(b) shall be reduced for each year such coverage is in effect by the
applicable percentage set forth below (based on the Participant's age at the
time the coverage is in effect) with a pro rata reduc­tion for any portion of a
year.  No reduction shall be made for coverage in effect within the 90-day
period following a Participant's termination of employment.


Attained Age
 
Annual Charge
     
Up to 35
 
0.00 %
35 -- 39
 
0.075 %
40 -- 44
 
0.10 %
45 -- 49
 
0.175 %
50 -- 54
 
0.30 %
55 -- 59
 
0.50 %
60 -- 64
 
0.50 %



4.7  Vesting:  A Participant shall be fully vested in, and have a nonforfeitable
right to, his Accrued Benefit at the time he becomes fully vested in his accrued
benefit under the Salaried Plan.
4.8  Time of Payment:  The distribution of a Participant's 409A Pension shall
commence as of the time specified in Section 6.1, subject to Section 6.6.


 
19

--------------------------------------------------------------------------------

 




4.9  Cashout Distributions
Notwithstanding the availability or applicability of a different form of payment
under Article VI, the following rules shall apply in the case of certain small
benefit Annuity payments:
(a)  Distribution of Participant's Pension:  If  at a Participant's Annuity
Starting Date the Actuarial Equivalent lump sum value of the Participant's PEP
Pension is equal to or less than $15,500, the Plan Administrator shall
distribute to the Participant such lump sum value of the Participant's PEP
Pension.
(b)  Distribution of Pre-Retirement Spouse's Pension Benefit:  If at the time
payments are to commence to an Eligible Spouse under Section 4.6, the Actuarial
Equivalent lump sum value of the PEP Pre-Retirement Spouse's Pension to be paid
is equal to or less than $15,500, the Plan Administrator shall distribute to the
Eligible Spouse such lump sum value of the PEP Pre-Retirement Spouse's Pension.
Any lump sum distributed under this section shall be in lieu of the Pension that
otherwise would be distributable to the Participant or Eligible Spouse
hereunder.
4.10           Reemployment of Certain Participants:  In the case of a current
or former Participant who is receiving his Pension as an Annuity under Section
6.1(b), and who is reemployed and is eligible to re-participate in the Salaried
Plan after his Annuity Starting Date, payment of his 409A Pension will continue
to be paid in the same form as it was paid prior to his reemployment.  Any
additional 409A Pension that is earned by the Participant shall be paid based on
the Separation from Service that follows the Participant's re-employment.




 
20

--------------------------------------------------------------------------------

 


ARTICLE V


Amount of Retirement Pension




When a 409A Pension becomes payable to or on behalf of a Participant under this
Plan, the amount of such 409A Pension shall be determined under Section 5.1, 5.2
or 5.3 (whichever is applicable), subject to any adjustments required under
Sections 4.6(b), 5.4 and 5.5.
5.1  Participant’s 409A Pension
(a)  Calculating the 409A Pension:  A Participant's 409A Pension shall be
calculated as follows (on the basis specified in subsection (b) below and using
the definitions appearing in subsection (c) below):
(1)  His Total Pension, reduced by
(2)  His Salaried Plan Pension, and then further reduced by (but not below zero)
(3)  His Pre-409A Pension.
(b)  Basis for Determining:  The 409A Pension Benefit amount in subsection (a)
above shall be determined on a basis that takes into account applicable
reductions for early commencement and that reflects, as applicable, the relative
value of forms of payment.
(c)  Definitions:  The following definitions apply for purposes of this section.
(1)  A Participant's "Total Pension" means the greater of:
(i)  The amount of the Participant's pension determined under the terms of the
Salaried Plan, but without regard to:  (A) the limitations imposed by sections
401(a)(17) and 415 of the Code (as such limitations are interpreted and applied
under the Salaried Plan), and (B) the actuarial adjustment under Section 5.7(d)
of the Salaried Plan (relating to benefits that are deferred beyond the
Participant’s Normal Retirement Date); or
 
21

--------------------------------------------------------------------------------


(ii)  The amount (if any) of the Participant's PEP Guarantee determined under
Section 5.2.
As necessary to ensure the Participant’s receipt of a "greater of" benefit, the
foregoing comparison shall be made by reflecting, as applicable, the relative
value of forms of payment.
(2)  A Participant's "Salaried Plan Pension" means the amount of the
Participant's pension determined under the terms of the Salaried Plan.
5.2  PEP Guarantee:  A Participant who is eligible under subsection (a) below
shall be entitled to a PEP Guarantee benefit determined under subsection (b)
below.  In the case of other Participants, the PEP Guarantee shall not apply.
(a)  Eligibility:  A Participant shall be covered by this section if the
Participant has 1988 pensionable earnings from an Employer of at least
$75,000.  For purposes of this section, "1988 pensionable earnings" means the
Participant's remuneration for the 1988 calendar year, which was recognized for
benefit received under the Salaried Plan as in effect in 1988.  "1988
pensionable earnings" does not include remuneration from an entity attributable
to any period when that entity was not an Employer.


 
22

--------------------------------------------------------------------------------

 




(b)  PEP Guarantee Formula:  The amount of a Participant's PEP Guarantee shall
be determined under the applicable formula in paragraph (1), subject to the
special rules in paragraph (2).
(1)  Formulas:  The amount of a Participant's Pension under this paragraph shall
be determined in accordance with subparagraph (i) below.  However, if the
Participant was actively employed by the Yum! Brands Organization in a
classification eligible for the Salaried Plan prior to July 1, 1975, the amount
of his Pension under this paragraph shall be the greater of the amounts
determined under subparagraphs (i) and (ii), provided that subparagraph (ii)(B)
shall not apply in determining the amount of a Vested Pension.
(i)  Formula A:  The Pension amount under this subparagraph shall be:
(A)  3 percent of the Participant's Highest Average Monthly Earnings for the
first 10 years of Credited Service, plus
(B)  1 percent of the Participant's Highest Average Monthly Earnings for each
year of Credited Service in excess of 10 years, less
(C)  1-2/3 percent of the Participant's Primary Social Security Amount
multiplied by years of Credited Service not in excess of 30 years.
In determining the amount of a Vested Pension under this Formula A, the Pension
shall first be calculated on the basis of (I) the Credited Service the
Participant would have earned had he remained in the

 
23

--------------------------------------------------------------------------------


 
employ of the Employer until his Normal Retirement Age, and (II) his Highest
Average Monthly Earnings and Primary Social Security Amount at his Separation
from Service, and then shall be reduced by multiplying the resulting amount by a
fraction, the numerator of which is the Participant's actual years of Credited
Service on his Separation from Service and the denominator of which is the years
of Credited Service he would have earned had he remained in the employ of an
Employer until his Normal Retirement Age.
(ii)           Formula B:  The Pension amount under this subparagraph shall be
the greater of (A) or (B) below:
(A)           1-1/2 percent of Highest Average Monthly Earnings times the number
of years of Credited Service, less 50 percent of the Participant's Primary
Social Security Amount, or
(B)           3 percent of Highest Average Monthly Earnings times the number of
years of Credited Service up to 15 years, less 50 percent of the Participant's
Primary Social Security Amount.
In determining the amount of a Disability Pension under Formula A or B above,
the Pension shall be calculated on the basis of the Participant's Credited
Service (determined in accordance with Section 3.3(d)(3) of the Salaried Plan),
and his Highest Average Monthly Earnings and Primary Social Security Amount at
the date of disability.


 
24

--------------------------------------------------------------------------------

 




(2)  Calculation:  The amount of the PEP Guarantee shall be determined pursuant
to paragraph (1) above, subject to the following special rules:
(i)  Surviving Eligible Spouse's Annuity:  Subject to subparagraph (iii) below
and the last sentence of this subparagraph, if the Participant has an Eligible
Spouse and has commenced receipt of an Annuity under this section, the
Participant's Eligible Spouse shall be entitled to receive a survivor annuity
equal to 50 percent of the Participant's Annuity under this section, with no
corresponding reduction in such Annuity for the Participant.  Annuity payments
to a surviving Eligible Spouse shall begin on the first day of the month
coincident with or following the Participant's death and shall end with the last
monthly payment due prior to the Eligible Spouse's death.  If the Eligible
Spouse is more than 10 years younger than the Participant, the survivor benefit
payable under this subparagraph shall be adjusted as provided below.
(A)  For each full year more than 10 but less than 21 that the surviving
Eligible Spouse is younger than the Participant, the survivor benefit payable to
such spouse shall be reduced by 0.8 percent.
(B)  For each full year more than 20 that the surviving Eligible Spouse is
younger than the Participant, the survivor benefit payable to such spouse shall
be reduced by an additional 0.4 percent.


 
25

--------------------------------------------------------------------------------

 




(ii)  Reductions:  The following reductions shall apply in determining a
Participant's PEP Guarantee.
(A)  If the Participant will receive an Early Retirement Pension, the payment
amount shall be reduced by 3/12ths of 1 percent for each month by which the
benefit commencement date precedes the date the Participant would attain his
Normal Retirement Date.
(B)  If the Participant is entitled to a Vested Pension, the payment amount
shall be reduced to the actuarial equivalent of the amount payable at his Normal
Retirement Date (if payment commences before such date), and the Section 4.6(b)
reductions for any Pre-Retirement Spouse's coverage shall apply.
(C)  This clause applies if the Participant will receive his Pension in a form
that provides an Eligible Spouse benefit, continuing for the life of the
surviving spouse, that is greater than that provided under subparagraph (i).  In
this instance, the Participant's Pension under this section shall be reduced so
that the total value of the benefit payable on the Participant's behalf is the
actuarial equivalent of the Pension otherwise payable under the foregoing
provisions of this section.
(D)  This clause applies if the Participant will receive his Pension in a form
that provides a survivor annuity for a beneficiary who is not his Eligible
Spouse.  In this instance, the Participant's Pension under this section shall be
reduced so that the total value of the benefit payable on the Participant's
behalf is the actuarial equivalent of a Single Life Annuity for the
Participant's life.


 
26

--------------------------------------------------------------------------------

 




(E)  This clause applies if the Participant will receive his Pension in a
Annuity form that includes inflation protection described in Section 6.2(b).  In
this instance, the Participant's Pension under this section shall be reduced so
that the total value of the benefit payable on the Participant's behalf is the
actuarial equivalent of the elected Annuity without such protection.
(iii)  Lump Sum Conversion:  The amount of the Retirement Pension determined
under this section for a Participant whose Retirement Pension will be
distributed in the form of a lump sum shall be the actuarial equivalent of the
Participant's PEP Guarantee determined under this section, taking into account
the value of any survivor benefit under subparagraph (i) above and any early
retirement reductions under subparagraph (ii)(A) above.
For purposes of this paragraph (2), actuarial equivalence shall be determined
taking into account the PEP Guarantee’s purpose to preserve substantially the
value of a benefit under the pre-1989 terms of the Plan and the 409A Plan’s
design that offers alternative annuities that are considered actuarial
equivalent for purposes of Section 409A (taking into account, without
limitation, the special rule for subsidized joint and survivor annuities in
Treasury Regulation § 1.409A-3(b)(ii)(C)).


 
27

--------------------------------------------------------------------------------

 




5.3  Amount of Pre-Retirement Spouse's 409A Pension:  The  monthly amount of the
Pre-Retirement Spouse's 409A Pension payable to a surviving Eligible Spouse
under Section 4.6 shall be determined under subsection (a) below.
(a)  Calculation:  An Eligible Spouse's Pre-Retirement Spouse's 409A Pension
shall be the difference between:
(1)  The Eligible Spouse's Total Pre-Retirement Spouse's Pension, reduced by
(2)  The Eligible Spouse's Salaried Plan Pre-Retirement Spouse's Pension, and
then further reduced by (but not below zero)
(3)  The Eligible Spouse's Pre-Retirement Spouse's Pension derived from the
Pre-409A Program.
(b)  Definitions:  The following definitions apply for purposes of this section.
(1)  An Eligible Spouse's "Total Pre-Retirement Spouse's Pension" means the
greater of:
(i)  The amount of the Eligible Spouse's pre-retirement spouse's pension
determined under the terms of the Salaried Plan, but without regard to:  (A) the
limitations imposed by sections 401(a)(17) and 415 of the Code (as such
limitations are interpreted and applied under the Salaried Plan), and (B) the
actuarial adjustment under Section 5.5(d) of the Salaried Plan; or


 
28

--------------------------------------------------------------------------------

 




(ii)  The amount (if any) of the Eligible Spouse's PEP Guarantee Pre-Retirement
Spouse's Pension determined under subsection (c).
In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated as if payable as of what would be the Normal Retirement Date
of the Participant related to the Eligible Spouse.
(2)  An "Eligible Spouse's Salaried Plan Pre-Retirement Spouse’s Pension” means
the Pre-Retirement Spouse’s Pension that would be payable to the Eligible Spouse
under the terms of the Salaried Plan.
(3)  An “Eligible Spouse’s Pre-Retirement Spouse’s Pension derived from the
Pre-409A Program” means the Pre-Retirement Spouse’s Pension that would be
payable to the Eligible Spouse under the terms of the Pre-409A Program.
(c)  PEP Guarantee Pre-Retirement Spouse's Pension:  An Eligible Spouse's PEP
Guarantee Pre-Retirement Spouse's Pension shall be determined in accordance with
paragraph (1) or (2) below, whichever is applicable, with reference to the PEP
Guarantee (if any) that would have been available to the Participant under
Section 5.2.
(1)  Normal Rule:  The Pre-Retirement Spouse's Pension payable under this
paragraph shall be equal to the amount that would be payable as a survivor
annuity, under a Qualified Joint and Survivor Annuity, if the Participant had:


 
29

--------------------------------------------------------------------------------

 




(i)  Separated from Service on the date of death (or, if earlier, his actual
Separation from Service);
(ii)  Commenced a Qualified Joint and Survivor Annuity on the same date payments
of the Qualified Pre-Retirement Spouse's Pension are to commence; and
(iii)  Died on the day immediately following such commencement.
(2)  Special Rule for Active and Disabled Employees:  Notwithstanding paragraph
(1) above, the Pre-Retirement Spouse's Pension paid on behalf of a Participant
described in Section 4.6(a) shall not be less than an amount equal to 25 percent
of such Participant's PEP Guarantee (if any) determined under Section 5.2.  For
this purpose, Credited Service shall be determined as provided in Section
3.3(d)(2) of the Salaried Plan, and the deceased Participant's Highest Average
Monthly Earnings, Primary Social Security Amount and Covered Compensation shall
be determined as of his date of death.  A Pre-Retirement Spouse's Pension under
this paragraph is not reduced for early commencement.
Principles similar to those applicable under (i) Section 5.1(b), and (ii) the
last sentence of Section 5.2(b)(2) shall apply in determining the Pre-Retirement
Spouse’s 409A Pension under this section.
 
 
30

--------------------------------------------------------------------------------


 
5.4  Certain Adjustments:  Pensions determined under the foregoing sections of
this Article are subject to adjustment as provided in this section.  For
purposes of this section, "specified plan" shall mean the Salaried Plan or a
nonqualified pension plan similar to this Plan.  A nonqualified pension plan is
similar to this Plan if it is sponsored by a member of the Yum! Brands
Organization and if its benefits are not based on participant pay deferrals
(this category of similar plans includes the Yum! Brands, Inc. Pension
Equalization Plan).
 
(a)  Adjustments for Rehired Participants:  This subsection shall apply to a
current or former Participant who is reemployed after his Annuity Starting Date
and whose benefit under the Salaried Plan is recalculated based on an additional
period of Credited Service.  In the event of any such recalculation, the
Participant's PEP Pension shall also be recalculated hereunder to the maximum
extent permissible under Section 409A.  For this purpose and to the maximum
extent permissible under Section 409A, the PEP Guarantee under Section 5.2 is
adjusted for in-service distributions and prior distributions in the same manner
as benefits are adjusted under the Salaried Plan, but by taking into account
benefits under this Plan and any specified plans.
(b)  Adjustment for Increased Pension Under Other Plans:  If the benefit paid
under a specified plan on behalf of a Participant is increased after PEP
benefits on his behalf have been determined (whether the increase is by order of
a court, by agreement of the plan administrator of the specified plan, or
otherwise), then the PEP benefit for the Participant shall be recalculated to
the maximum extent permissible under Section 409A.  If the recalculation
identifies an overpayment hereunder, the Plan Administrator shall take such
steps as it deems advisable to recover the  overpayment.  It is specifically
intended that there shall be no duplication of payments under this Plan and any
specified plans to the maximum extent permissible under Section 409A.
 
 
31

--------------------------------------------------------------------------------


 
5.5  Excludable Employment:  An executive who has signed a written agreement
with the Company pursuant to which the individual either (i) waives eligibility
under the Plan (even if the individual otherwise meets the definition of
Employee under the Plan), or (ii) agrees not to participate in the Plan, shall
not thereafter become entitled to a benefit or to any increase in benefits in
connection with such employment (whichever applies).  Written agreements may be
entered into either before or after the executive becomes eligible for or begins
participation in the Plan, and such written agreement may take any form that is
deemed effective by the Company.  This Section 5.5 shall apply with respect to
agreements that are entered into on or after January 1, 2009.
 
5.6           Pre-409A Pension:  A Participant’s Pre-409A Pension is the portion
of the Participant’s Pension that is grandfathered under Treasury Regulation §
1.409A-6(a)(3)(i) and (iv).  Principles similar to those applicable under (i)
Section 5.1(b), and (ii) the last sentence of Section 5.2(b)(2) shall apply in
determining the Pre-409A Pension under this section.




 
32

--------------------------------------------------------------------------------

 


ARTICLE VI


Distribution of Benefits




The terms of this Article govern (i) the distribution of benefits to a
Participant who becomes entitled to a 409A Pension, and (ii) the continuation of
benefits (if any) to such Participant’s beneficiary following the Participant’s
death.  The distribution of a Pre-409A Pension is governed by the terms of the
Pre-409A Program.
6.1  Form and Timing of Distributions:  Benefits under the 409A Program shall be
distributed as follows:
(a)         409A Retirement Pension:  The following rules govern the
distribution of a Participant’s 409A Retirement Pension:
(1)           Generally:  A Participant’s 409A Retirement Pension shall be
distributed as a Single Lump Sum on the first day of the month that is
coincident with or next follows the Participant’s Retirement Date, subject to
paragraph (2) and Section 6.6 (delay for Key Employees).
(2)           Prior Payment Election:  Notwithstanding paragraph (1), a
Participant who is entitled to a 409A Retirement Pension and who made an
election (i) either (A) up to and including December 31, 2006, or (B) between
January 1, 2008 and December 31, 2008 (inclusive), and (ii) at least six months
prior to and in a calendar year prior to the Participant’s Annuity Starting Date
shall receive his benefit in accordance with such payment election.  A payment
election allowed a Participant to choose either (i) to receive a distribution of
his benefit in an Annuity form, (ii) to commence distribution of his benefit at
a time other than as


33

--------------------------------------------------------------------------------


 
 
 provided in paragraph 6.1(a)(1), or both (i) and (ii).  A payment election made
by a Participant who is only eligible to receive a Vested Pension on his
Separation from Service shall be disregarded. Subject to Section 4.9 (cashouts),
a Participant who has validly elected to receive an Annuity shall receive his
benefit as a Qualified Joint and Survivor Annuity if he is married or as a
Single Life Annuity if he is unmarried, unless he elects one of the optional
forms of payment described in Section 6.2 in accordance with the election
procedures in Section 6.3(a).  A Participant shall be considered married if he
is married on his Annuity Starting Date.  To the extent a Participant’s benefit
commences later than it would under paragraph 6.1(a)(1) as a result of an
election under this paragraph 6.1(a)(2), the Participant’s benefit will be paid
with interest equal to that specified in Section 6.6(c), which interest shall be
paid at the time elected by the Participant under this paragraph 6.1(a)(2).
(b)         409A Vested Pension:  Subject to Sections 4.9, Section 6.6 and
subsection (c) below, a Participant’s 409A Vested Pension shall be distributed
in accordance with paragraph (1) or (2) below, unless, in the case of a married
Participant (as determined under the standards in paragraph 6.1(a)(2), above),
he elects one of the optional forms of payment distributions in Section 6.2 in
accordance with the election procedures in Section 6.3(a):
(1)           Separation Prior to Age 55:  In the case of a Participant who
Separates from Service with at least five years of Service prior to attaining
age 55, the Participant’s 409A Vested Pension shall be distributed as an Annuity
commencing on the first of the month that is coincident with or immediately
follows the date he attains age 55, which shall be the Annuity Starting Date of
his 409A Vested Pension.  A distribution under this subsection shall be in the
form of a Qualified Joint and Survivor Annuity if the Participant is married, or
as a Single Life Annuity if he is not married.  A Participant shall be
considered married for purposes of this paragraph if he is married on the
Annuity Starting Date of his 409A Vested Pension.
 
34

--------------------------------------------------------------------------------


 
(2)           Separation at Ages 55 Through 64:  In the case of a Participant
who Separates from Service with at least five years but less than ten years of
Service and on or after attaining age 55 but prior to attaining age 65, the
Participant’s 409A Vested Pension shall be distributed as an Annuity (as
provided in paragraph (1) above) commencing on the first of the month that
follows his Separation from Service.
(c)         Disability Pension:  The portion of a Participant’s 409A Disability
Pension representing Pre-Separation Accruals shall be paid on the first day of
the month following the later of (i) the Participant’s attainment of age 55 and
(ii) the Participant’s Separation from Service.  The portion of a Participant’s
409A Disability Pension representing Pre-Separation Accruals shall be paid in
the form otherwise applicable under Section 6.1(a).  The portion of a
Participant’s 409A Disability Pension representing Post-LTD Accruals shall be
paid on the first day of the month following the Participant’s attainment of age
65 in a lump sum.
6.2  Available Forms of Payment:  This section sets for the payment options
available to a Participant who is entitled to a Retirement Pension under
paragraph 6.1(a)(2) above or a Vested Pension under subsection 6.1(b) above.


35

--------------------------------------------------------------------------------


 
(a)  Basic Forms:  A Participant who is entitled to a Retirement Pension may
choose one of the following optional forms of payment by making a valid election
in accordance with the election procedures in Section 6.3(a).  A Participant who
is entitled to a Vested Pension and who is married on his Annuity Starting Date
may choose one of the optional forms of payment available under paragraphs (1),
2(ii) or 2(iii) below with his Eligible Spouse as his beneficiary (and no other
optional form of payment available under this subsection (a) shall be permitted
to such a Participant).  A Participant who is entitled to a Vested Pension and
who is not married on his Annuity Starting Date shall receive a Single Life
Annuity.  Each optional annuity is the actuarial equivalent of the Single Life
Annuity:
(1)  Single Life Annuity Option:  A Participant may receive his 409A Pension in
the form of a Single Life Annuity, which provides monthly payments ending with
the last payment due prior to his death.
(2)  Survivor Options:  A Participant may receive his 409A Pension in accordance
with one of the following survivor options:
(i)  100 Percent Survivor Option:  The Participant shall receive a reduced 409A
Pension payable for life, ending with the last monthly payment due prior to his
death.  Payments in the same reduced amount shall continue after the
Participant's death to his beneficiary for life, beginning on the first day of
the month coincident with or following the Participant's death and ending with
the last monthly payment due prior to the beneficiary's death.


 
36

--------------------------------------------------------------------------------

 




(ii)  75 Percent Survivor Option:  The Participant shall receive a reduced
Pension payable for life, ending with the last monthly payment due prior to his
death.  Payments in the amount of 75 percent of such reduced Pension shall be
continued after the Participant's death to his beneficiary for life, beginning
on the first day of the month coincident with or following the Participant's
death and ending with the last monthly payment due prior to the beneficiary's
death.
(iii)  50 Percent Survivor Option:  The Participant shall receive a reduced 409A
Pension payable for life, ending with the last monthly payment due prior to his
death.  Payments in the amount of 50 percent of such reduced 409A Pension shall
be continued after the Participant's death to his beneficiary for life,
beginning on the first day of the month coincident with or following the
Participant's death and ending with the last monthly payment due prior to the
beneficiary's death.  A 50 percent survivor option under this paragraph shall be
a Qualified Joint and Survivor Annuity if the Participant's beneficiary is his
Eligible Spouse.
(iv)  Ten Years Certain and Life Option: The Participant shall receive a reduced
409A Pension which shall be payable monthly for his lifetime but for not less
than 120 months.  If the retired Participant dies before 120 payments have been
made, the monthly 409A  Pension amount shall be paid for the remainder of the
120 month period to the Participant's primary beneficiary (or if the primary
beneficiary has predeceased the Participant, the Participant's contingent
beneficiary).


 
37

--------------------------------------------------------------------------------

 




(b)  Inflation Protection:  The following levels of inflation protection may be
provided to any Participant who elects to receive all or a part of his 409A
Retirement Pension as an Annuity:
(1)           5 Percent Inflation Protection:  A Participant's monthly benefit
shall be initially reduced, but thereafter shall be increased if inflation in
the prior year exceeds 5 percent.  The amount of the increase shall be the
difference between inflation in the prior year and 5 percent.
(2)           7 Percent Inflation Protection:  A Participant's monthly benefit
shall be initially reduced, but thereafter shall be increased if inflation in
the prior year exceeds 7 percent.  The amount of the increase shall be the
difference between inflation in the prior year and 7 percent.
Benefits shall be subject to increase in accordance with this subsection each
January 1, beginning with the second January 1 following the Participant's
Annuity Starting Date.  The amount of inflation in the prior year shall be
determined based on inflation in the 12-month period ending on September 30 of
such year, with inflation measured in the same manner as applies on the
Effective Date for adjusting Social Security benefits for changes in the cost of
living.  Inflation protection that is in effect shall carry over to any survivor
benefit payable on behalf of a Participant, and shall increase the otherwise
applicable survivor benefit as provided above.  Any election by a Participant to
receive inflation protection shall be irrevocable by such Participant or his
surviving beneficiary.


 
38

--------------------------------------------------------------------------------

 




6.3  Procedures for Elections:  This section sets forth the procedures for
making Annuity Starting Date elections (i.e., elections under Section
6.2).  Subsection (a) sets forth the procedures for making a valid election of
an optional form of payment under Section 6.2 and subsection (b) includes
special rules for Participants with multiple Annuity Starting Dates.  An
election under this Article VI shall be treated as received on a particular day
if it is:  (i) postmarked that day, or (ii) actually received by the Plan
Administrator on that day.  Receipt under (ii) must occur by the close of
business on the date in question, which time is to be determined by the Plan
Administrator.  Spousal consent is not required for an election to be valid.
(a)  Election of an Optional Form of Payment:  To be valid, an election of an
optional form of Annuity under Section 6.2, for (i) a Participant’s 409A
Retirement Pension (if a proper election was made under paragraph 6.1(a)(2)) or
(ii) a Participant’s 409A Vested Terminated Pension, must be in writing, signed
by the Participant, and received by the Plan Administrator at least one day
prior to the Annuity Starting Date that applies to the Participant’s Pension in
accordance with Section 6.1.  In addition, an election under this subsection
must specify one of the optional forms of payment available under Section 6.2
and a beneficiary, if applicable, in accordance with Section 6.5 below.  To the
extent permitted by the Plan Administrator, an election made through electronic
media shall be considered to satisfy the requirement for a written election, and
an electronic affirmation of such an election shall be considered to satisfy the
requirement for a signed election.
 
39

--------------------------------------------------------------------------------


 
 
(b)  Multiple Annuity Starting Dates:  When amounts become payable to a
Participant in accordance with Article IV, they shall be payable as of the
Participant's Annuity Starting Date and the election procedures (in this section
and Sections 6.1 and 6.5) shall apply to all of the Participant's unpaid
accruals as of such Annuity Starting Date, with the following exception.  In the
case of a Participant who is rehired after his initial Annuity Starting Date and
who (i) is currently receiving an Annuity that remained in pay status upon
rehire, or (ii) was previously paid a lump sum distribution (other than a
cashout distribution described in Section 4.9(a)), the Participant's subsequent
Annuity Starting Date (as a result of his subsequent Separation from Service),
and the election procedures at such subsequent Annuity Starting Date, shall
apply only to the portion of his benefit that accrues after his rehire.  Any
prior accruals that remain to be paid as of the Participant's subsequent Annuity
Starting Date shall continue to be payable in accordance with the elections made
at his initial Annuity Starting Date.
6.4  Special Rules for Survivor Options:  The following special rules shall
apply for the survivor options available under Section 6.2.
(a)  Effect of Certain Deaths:  If a Participant makes an election under Section
6.3(a) to receive his 409A Retirement Pension in the form of an optional Annuity
that includes a benefit for a surviving beneficiary under Section 6.2  and the
Participant or his beneficiary (beneficiaries in the case of the option form of
payment in Section 6.2(a)(2)(iv)) dies prior to the Annuity Starting Date of
such Annuity, the election shall be disregarded.  If the Participant dies after
this Annuity Starting Date but before his 409A Retirement Pension actually
commences, the election shall be given effect and the amount payable to his
surviving Eligible Spouse or other beneficiary shall commence on the first day
of the month following his death (any back payments due the Participant shall be
payable to his estate).  In the case of a Participant who has elected the form
of payment described in Section 6.2(a)(2)(iv), if such Participant (i) dies
after his Annuity Starting Date, (ii) without a surviving primary or contingent
benefi­ciary, and (iii) before receiving 120 payments under the form of payment,
then the remaining payments due under such form of payment shall be paid to the
Participant's estate.  If payments have commenced under such form of payment to
a Participant's primary or contingent beneficiary and such beneficiary dies
before payments are completed, then the remaining payments due under such form
of payment shall be paid to such beneficiary's estate.
 
40

--------------------------------------------------------------------------------


 
 
(b)  Non-spouse Beneficiaries:  If a Participant's beneficiary is not his
Eligible Spouse, he may not elect:
(1)  The 100 percent survivor option described in Section 6.2(a)(2)(i) if his
non-spouse beneficiary is more than 10 years younger than he is, or
            (2)  The 75 percent survivor option described in Section
6.2(a)(2)(ii) if his non-spouse beneficiary is more than 19 years younger than
he is.
6.5    Designation of Beneficiary:  A Participant who has elected under Section
6.2 to receive all or part of his Retirement Pension in a form of payment that
includes a survivor option shall designate a beneficiary who will be entitled to
any amounts payable on his death.  Such designation shall be made on the
election form used to choose such optional form of payment or an approved
election form filed under the Salaried Plan, whichever is applicable.  In the
case of the survivor option described in Section 6.2(a)(2)(iv), the Participant
shall be entitled to name both a primary beneficiary and a
contingent  beneficiary.  A Participant (whether active or former) shall have
the right to change or revoke his beneficiary designation at any time prior to
his Annuity Starting Date.  The designation of any beneficiary, and any change
or revocation thereof, shall be made in accordance with rules adopted by the
Plan Admin­istrator.  A beneficiary designation shall not be effective unless
and until filed with the Plan Administrator (or for periods before the Effective
Date, the Plan Administrator under the Prior Plan).  If no beneficiary is
properly designated and a Participant elects a survivor's option described in
Section 6.2(a)(2), the Participant's beneficiary shall be his Eligible
Spouse.  A Participant entitled to a Vested Pension does not have the right or
ability to name a beneficiary; if the Participant is permitted under Section 6.2
to elect an optional form of payment, then his beneficiary shall be his Eligible
Spouse on his Annuity Starting Date.
 
41

--------------------------------------------------------------------------------


 
 
6.6    Required Delay for Key Employees:  Notwithstanding Section 6.1 above, if
a Participant is classified as a Key Employee upon his Separation from Service
(or at such other time for determining Key Employee status as may apply under
Section 409A), then distributions to the Participant shall commence as follows:
(a)           Distribution of a Retirement Pension:  In the case of a Key
Employee Participant who is entitled to a 409A Retirement Pension, distributions
shall commence on the earliest first of the month that is at least six months
after the date the Participant Separates from Service (or, if earlier, the
Participant’s death).  For periods before 2009, commencement of distributions,
however, shall not be delayed under the preceding sentence if the Participant’s
409A Retirement Pension was required to commence at the same time and in the
same form as his pension under the Salaried Plan in accordance with subsection
A.3(b) of Article A of the Appendix.
(b)           Distribution of a Vested Pension.  In the case of a Participant
who is entitled to a 409A Vested Pension, distributions shall commence as
provided in Section 6.1(b), or if later, on the earliest first of the month that
is at least six months after the Participant’s Separation from Service (or, if
earlier, the Participant’s death).  For periods before 2009, commencement of
distributions, however, shall not be delayed under the preceding sentence if the
Participant’s 409A Vested Pension was required to commence at the same time and
in the same form as his pension under the Salaried Plan in accordance with
subsection A.3(b) of Article A of the Appendix.
 
42

--------------------------------------------------------------------------------


 
 
(c)           Interest Paid for Delay.  Any payments to the Participant that are
delayed in accordance with the provisions of this Section 6.6 shall be
accumulated and paid as a lump sum payment, with interest equal to the rate
selected from time to time by the Plan Administrator ("Specified Rate"), on the
date payment occurs in accordance with subsection (a) or (b) above, whichever is
applicable.  If a Participant’s beneficiary or estate is paid under subsection
(a) or (b) above as a result of his death, then any payments that would have
been made to the Participant and that were delayed in accordance with the
provisions of this Section 6.6 shall be paid as otherwise provided in the Plan,
with interest equal to the Specified Rate paid from the date the Participant
would have commenced his 409A Pension absent the application of this Section 6.6
until the date of actual payment of such amounts to the Participant's
beneficiary or estate.
6.7    Payment of FICA and Related Income Taxes:  As provided in subsections (a)
through (c) below, a portion of a Participant’s 409A Pension shall be paid as a
single lump sum and remitted directly to the Internal Revenue Service (“IRS”) in
satisfaction of the Participant’s FICA Amount and the related withholding of
income tax at source on wages (imposed under Code Section 3401 or the
corresponding withholding provisions of the applicable state, local or foreign
tax laws as a result of the payment of the FICA Amount) and the additional
withholding of income tax at source on wages that is attributable to the
pyramiding of wages and taxes.


43

--------------------------------------------------------------------------------


 
 
(a)           Timing of Payment:  As of the date that the Participant’s FICA
Amount and related income tax withholding are due to be deposited with the IRS,
a lump sum payment equal to the Participant’s FICA Amount and any related income
tax withholding shall be paid from the Participant’s 409A Pension and remitted
to the IRS (or other applicable tax authority) in satisfaction of such FICA
Amount and income tax withholding related to such FICA Amount.  The
classification of a Participant as a Key Employee (as defined in Section 2.1(r))
shall have no effect on the timing of the lump sum payment under this subsection
(a).
(b)           Reduction of 409A Pension.  To reflect the payment of a
Participant’s FICA Amount and any related income tax liability, the
Participant’s 409A Pension shall be reduced, effective as of the date for
payment of the lump sum in accordance with subsection (a) above, with such
reduction being the Actuarial Equivalent of the lump sum payment used to satisfy
the Participant’s FICA Amount and related income tax withholding.  It is
expressly contemplated that this reduction may occur effective as of a date that
is after the date payment of a Participant’s 409A Pension commences.
(c)           No Effect on Commencement of 409A Pension.  The Participant’s 409A
Pension shall commence in accordance with the terms of this Plan.  The lump sum
payment to satisfy the Participant’s FICA Amount and related income tax
withholding shall not affect the time of payment of the Participant’s
actuarially reduced 409A Pension, including not affecting any required delay in
payment to a Participant who is classified as a Key Employee.


 
44

--------------------------------------------------------------------------------

 


ARTICLE VII
 
Administration
 
 
7.1  Authority to Administer Plan:  The Plan shall be administered by the Plan
Administrator, which shall have the authority to interpret the Plan and issue
such regulations as it deems appropriate.  The Plan Administrator shall maintain
Plan records and make benefit calculations, and may rely upon information
furnished it by the Participant in writing, including the Participant's current
mailing address, age and marital status.  The Plan Administrator's
interpretations, determinations, regulations and calculations shall be final and
binding on all persons and parties concerned.  The Company, in its capacity as
Plan Administrator or in any other capacity, shall not be a fiduciary of the
Plan for purposes of ERISA, and any restrictions that apply to a party in
interest under section 406 of ERISA shall not apply to the Company or otherwise
under the Plan.
7.2  Facility of Payment:  Whenever, in the Plan Administrator's opinion, a
person entitled to receive any payment of a benefit or installment thereof
hereunder is under a legal disability or is incapacitated in any way so as to be
unable to manage his financial affairs, the Plan Administrator may make payments
to such person or to the legal representative of such person for his benefit, or
the Plan Administrator may apply the payment for the benefit of such person in
such manner as it considers advisable.  Any payment of a benefit or installment
thereof in accordance with the provisions of this section shall be a complete
discharge of any liability for the making of such payment under the provisions
of the Plan.
7.3  Claims Procedure:   Any Participant or beneficiary may file a claim, if
he/she believes that he/she has not received his/her full benefits from this
Plan.  If an assertion of any right to a benefit by or on behalf of a
Participant or beneficiary (a "claimant") is wholly or partially denied, the
Plan Administrator, or a party designated by the Plan Administrator, will
provide such claimant within the 90-day period following the receipt of the
claim by the Plan Administrator, a comprehensible written notice setting forth:
45

--------------------------------------------------------------------------------


 
 
(a)  The specific reason or reasons for such denial;
(b)  Specific reference to pertinent Plan provisions on which the denial is
based;
(c)  A description of any additional material or information necessary for the
claimant to submit to perfect the claim and an explanation of why such material
or information is necessary; and
(d)  A description of the Plan's claim review procedure (including the time
limits applicable to such process and a statement of the claimant's right to
bring a civil action under ERISA following a further denial on review).
If the Plan Administrator determines that special circumstances require an
extension of time for processing the claim it may extend the response period
from 90 to 180 days.  If this occurs, the Plan Administrator will notify the
claimant before the end of the initial 90-day period, indicating the special
circumstances requiring the extension and the date by which the Plan Committee
expects to make the final decision.  The claim review procedure is available
upon written request by the claimant to the Plan Administrator, or the
designated party, within 60 days after receipt by the claimant of written notice
of the denial of the claim.  Upon review, the Plan Administrator shall provide
the claimant a full and fair review of the claim, including the opportunity to
submit to the Plan Administrator comments, document, records and other
information relevant to the claim and the Plan Administrator’s review shall take
into account such comments, documents, records and information regardless of
whether it was submitted or considered at the initial determination.  The
decision on review will be made within 60 days after receipt of the request for
review, unless circumstances warrant an extension of time not to exceed an
additional 60 days.  If this occurs, notice of the extension will be furnished
to the claimant before the end of the initial 60-day period, indicating the
special circumstances requiring the extension
 
46

--------------------------------------------------------------------------------


 
 
and the date by which the Plan Administrator expects to make the final
decision.  The final decision shall be in writing and drafted in a manner
calculated to be understood by the claimant; include specific reasons for the
decision with references to the specific Plan provisions on which the decision
is based; and provide that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to his or her claim for benefits.  Any notice or
other notification that is required to be sent to a claimant under this section
may be sent pursuant to any method approved under Department of Labor Regulation
Section 2520.104b-1 or other applicable guidance.
7.4  Plan Administrator Discretion:  The Plan Administrator has the exclusive
and discretionary authority to construe and to interpret the Plan, to decide all
questions of eligibility for benefits, to determine the amount and manner of
payment of such benefits and to make any determinations that are contemplated by
(or permissible under) the terms of this Plan, and its decisions on such matters
shall be final and conclusive on all parties.  Any such decision or
determination shall be made in the absolute and unrestricted discretion of the
Plan Administrator, even if (1) such discretion is not expressly granted by the
Plan provisions in question, or (2) a determination is not expressly called for
by the Plan provisions in question, and even though other Plan provisions
expressly grant discretion or call for a determination.  As a result, benefits
 
47

--------------------------------------------------------------------------------


 
 
under this Plan will be paid only if the Plan Administrator decides in its
discretion that the applicant is entitled to them.  In the event of a review by
a court, arbitrator or any other tribunal, any exercise of the Plan
Administrator’s discretionary authority shall not be disturbed unless it is
clearly shown to be arbitrary and capricious.
 

 
 
48

--------------------------------------------------------------------------------

 


ARTICLE VIII
 
Miscellaneous

 
8.1  Nonguarantee of Employment:  Nothing contained in this Plan shall be
construed as a contract of employment between an Employer and any Employee, or
as a right of any Employee to be continued in the employment of an Employer, or
as a limitation of the right of an Employer to discharge any of its Employees,
with or without cause.
8.2  Nonalienation of Benefits:  Benefits payable under the Plan or the right to
receive future benefits under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encum­brance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to benefits payable
hereunder, including any assignment or alienation in connection with a divorce,
separation, child support or similar arrangement, shall be null and void and not
binding on the Company.  The Company shall not in any manner be liable for, or
subject to, the debts, contracts, liabilities, engage­ments or torts of any
person entitled to benefits hereunder.
8.3  Unfunded Plan:  The Company's obligations under the Plan shall not be
funded, but shall constitute liabilities by the Company payable when due out of
the Company's general funds. To the extent the Participant or any other person
acquires a right to receive benefits under this Plan, such right shall be no
greater than the rights of any unsecured general creditor of the Company.
 
 
49

--------------------------------------------------------------------------------

 
 
8.4  Action by the Company:  Any action by the Company under this Plan may be
made by the Board of Directors of the Company or by the Compensation Committee
of the Board of Directors, with a report of any actions taken by it to the Board
of Directors.  In addition, such action may be made by any other person or
persons duly authorized by resolution of said Board to take such action.
8.5  Indemnification:  Unless the Board of Directors of the Company shall
determine otherwise, the Company shall indemnify, to the full extent permitted
by law, any employee acting in good faith within the scope of his employment in
carrying out the administration of the Plan.
8.6 Compliance with Section 409A:
(a)           General:  It is the intention of the Company that the Plan shall
be construed in accordance with the applicable requirements of Section
409A.  Further, in the event that the Plan shall be deemed not to comply with
Section 409A, then neither the Company, the Board of Directors, the Plan
Administrator nor its or their designees or agents shall be liable to any
Participant or other person for actions, decisions or determinations made in
good faith.
 


 
50

--------------------------------------------------------------------------------

 



 (b)           Non-duplication of benefits:  In the interest of clarity, and to
determine benefits in compliance with the requirements of Section 409A,
provisions have been included in this 409A Document describing the calculation
of benefits under certain specific circumstances, for example, provisions
relating to the inclusion of salary continuation during certain window severance
programs in the calculation of Highest Average Monthly Earnings, as specified in
Appendix C.  Notwithstanding this or any similar provision, no duplication of
benefits may at any time occur under the Plan.  Therefore, to the extent that a
specific provision of the Plan provides for recognizing a benefit determining
element (such as pensionable earnings or service) and this same element is or
could be recognized in some other way under the Plan, the specific provision of
the Plan shall govern and there shall be absolutely no duplicate recognition of
such element under any other provision of the Plan, or pursuant to the Plan’s
integration with the Salaried Plan.  This provision shall govern over any
contrary provision of the Plan that might be interpreted to support duplication
of benefits.


 
51

--------------------------------------------------------------------------------

 


ARTICLE IX
 
Amendment and Termination
 
 
This Article governs the Company’s right to amend and or terminate the
Plan.  The Company’s amendment and termination powers under this Article shall
be subject, in all cases, to the restrictions on amendment and termination in
Section 409A and shall be exercised in accordance with such restrictions to
ensure continued compliance with Section 409A.
9.1  Continuation of the Plan:  While the Company and the Employers intend to
con­tinue the Plan indefinitely, they assume no contractual obligation as to its
continuance.  In accordance with Section 8.4, the Company hereby reserves the
right, in its sole discretion, to amend, terminate, or partially terminate the
Plan at any time provided, however, that no such amendment or termination shall
adversely affect the amount of benefit to which a Participant or his beneficiary
is already entitled under Article IV on the date of such amendment or
termination, unless the Participant becomes entitled to an amount of equivalent
value to such benefit under another plan or practice adopted by the Company
(using such actuarial assumptions as the Company may apply in its discretion,
and except as necessary to comply with Section 409A).  Specific forms of payment
are not protected under the preceding sentence.
9.2  Amendments:  The Company may, in its sole discretion, make any amendment or
amendments to this Plan from time to time, with or without retroactive effect,
including any amendment necessary to ensure continued compliance with Section
409A.  An Employer (other than the Company) shall not have the right to amend
the Plan.
 
 
 
52

--------------------------------------------------------------------------------


 
9.3  Termination:  The Company may terminate the Plan, either as to its
participation or as to the participation of one or more Employers.  If the Plan
is terminated with respect to fewer than all of the Employers, the Plan shall
continue in effect for the benefit of the Employees of the remaining
Employers.  Upon termination, the distribution of Participants' 409A Pensions
shall be subject to restrictions applicable under Section 409A.
9.4  Change in Control:  The Company intends to have the maximum discretionary
authority to terminate the Plan and make distributions in connection with a
Change in Control (defined as provided in Section 409A), and the maximum
flexibility with respect to how and to what extent to carry this out following a
Change in Control as is permissible under Section 409A.  The previous sentence
contains the exclusive terms under which a distribution shall be made in
connection with any Change in Control in the case of benefits that are derived
from this 409A Program.
 


 
53

--------------------------------------------------------------------------------

 
 

 
ARTICLE X
 
ERISA Plan Structure
 
 
This Plan document in conjunction with the plan document(s) for the Pre-409A
Program encompasses three separate plans within the meaning of ERISA, as are set
forth in subsections (a), (b) and (c).
(a)  Excess Benefit Plan:  An excess benefit plan within the meaning of section
3(36) of ERISA, maintained solely for the purpose of providing benefits for
Salaried Plan participants in excess of the limitations on benefits imposed by
section 415 of the Code.
(b)  Excess Compensation High Hat Plan:  A plan maintained by the Company
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of sections
201(2) and 401(a)(1) of ERISA.  This plan provides benefits for Salaried Plan
participants in excess of the limitations imposed by section 401(a)(17) of the
Code on benefits under the Salaried Plan (after taking into account any benefits
under the Excess Benefit Plan).  For ERISA reporting purposes, this portion of
PEP may be referred to as the Yum! Brands Pension Equalization Plan I.
 
54

--------------------------------------------------------------------------------


 
 
(c)  Preservation Top Hat Plan:  A plan maintained by the Company primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees within the  meaning of sections 201(2) and
401(a)(1) of ERISA.  This plan preserves benefits for those Salaried Plan
participants described in section 5.2(a) hereof, by preserving for them the
pre-1989 level of benefit accrual that was in effect before January 1, 1989
(after taking into account any benefits under the Excess Benefit Plan and Excess
Compensation Top Hat Plan).  For ERISA reporting purposes, this portion of PEP
shall be referred to as the Tricon Pension Equalization Plan II.
Benefits under this Plan shall be allocated first to the Excess Benefit Plan, to
the extent of benefits paid for the purpose indicated in (a) above; then any
remaining benefits shall be allocated to the Excess Compensation Top Hat Plan,
to the extent of benefits paid for the purpose indicated in (b) above; then any
remaining benefits shall be allocated to the Preservation Top Hat plan.  These
three plans are severable for any and all purposes as directed by the Company.
 


 
55

--------------------------------------------------------------------------------

 


 
ARTICLE XI
 
Applicable Law
 
 
All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the provisions of ERISA.  In the event
ERISA is not applicable or does not preempt state law, the laws of the state of
North Carolina shall govern.
If any provision of this Plan is, or is hereafter declared to be, void,
voidable, invalid or otherwise unlawful, the remainder of the Plan shall not be
affected thereby.


 
56

--------------------------------------------------------------------------------

 
 

 
ARTICLE XII
 
Signature
 
 
The above Plan is hereby adopted and approved, this ______ day of December, 2008
to be effective as stated herein.



 
YUM! BRANDS, INC.
             
By:   ___________________________________
 
Anne Byerlein
 
Chief People Officer

















 
57

--------------------------------------------------------------------------------

 


APPENDIX


Foreword




The following Appendix articles modify particular terms of the Plan.  Except as
specifically modified in the Appendix, the foregoing main provisions of the Plan
shall fully apply in determining the rights and benefits of Participants and
beneficiaries (and of any other individual claiming a benefit through or under
the foregoing).  In the event of a conflict between the Appendix and the
foregoing main provisions of the Plan, the Appendix shall govern.


 
58

--------------------------------------------------------------------------------

 


APPENDIX ARTICLE A
 
Transition Provisions
 

A.1       Scope.


This Article A provides the transition rules for the Plan that were effective at
some time during the period beginning January 1, 2005 and ending December 31,
2008 (the “Transition Period”).  The time period during which each provision in
this Article A was effective is set forth below
 
A.2
Definition of Actuarial Equivalent.

 
In addition to the provisions provided in Article II for determining actuarial
equivalence under the Plan, during and for the remaining duration of the
Transition Period, to determine the amount of a Pension payable in the form of a
Qualified Joint and Survivor Annuity or optional form of survivor annuity, as an
annuity with inflation protection, or as a Single Life Annuity, the Plan
Administrator used the actuarial factors under the Salaried Plan.  .

A.3       Transition Rules for Article VI (Distributions):
 
(a)           Distribution of Pensions:  409A Pensions that would have been paid
out during the Transition Period under the provisions set forth in the main body
of the Plan (but for the application of permissible transition rules under
Section 409A) shall be paid out on March 1, 2009.
(b)           Linked Plan Distributions: 409A Pensions paid during the
Transition Period commenced at the same time as, and were paid in the same form
as, the time and form elected by the Participant with respect to his benefit
under the Salaried Plan, as permitted under the applicable transition guidance
for Section 409A.  To the extent that payment occurred as described in this
subsection A.3(b), the six-month delay for payment on Separation from Service to
a Key Employee (as described in Section 6.6 of the Plan document) was not
applied, as permitted under the applicable transition guidance for Section 409A.
 
 
59

--------------------------------------------------------------------------------


 
 
A.4
Conformance with Section 409A:

 
At all times from and after January 1, 2005, this Plan shall be operated (i) in
accordance with the requirement of Section 409A, and (ii) to preserve the status
of deferrals that were earned and vested before January 1, 2005 as being exempt
from Section 409A, i.e., to preserve the grandfathered status of such pre-409A
deferrals.  Any action that may be taken (and, to the extent possible, any
action actually taken) by the Company, the Plan Administrator or both shall not
be taken (or shall be void and without effect), if such action violates the
requirements of Section 409A or if such action would adversely affect the
grandfather of the pre-409A deferrals.  If the failure to take an action under
the Plan would violate Section 409A, then to the extent it is possible thereby
to avoid a violation of Section 409A, the rights and effects under the Plan
shall be altered to avoid such violation.  A corresponding rule shall apply with
respect to a failure to take an action that would adversely affect the
grandfather of the pre-409A deferrals.  Any provision in this Plan document that
is determined to violate the requirements of Section 409A or to adversely affect
the grandfather of the pre-409A deferral shall be void and without effect.  In
addition, any provision that is required to appear in this Plan document to
satisfy the requirements of section 409A, but that is not expressly set forth,
shall be deemed to be set forth herein, and the Plan shall be administered in
all respects as if such provision were expressly set forth.  A corresponding
rule shall apply with respect to a provision that is required to preserve the
grandfather of the pre-409A deferrals.  In all cases, the provisions of this
Section A.4 shall apply notwithstanding any contrary provision of the Plan that
is not contained in this Section.  Notwithstanding the foregoing, this Section
A.4 shall not apply after December 31, 2008.
 
60

--------------------------------------------------------------------------------


A.5       Emil Brolick—19(c):


Under Q&A-19(c) of IRS Notice 2005-1, the Company permitted Emil Brolick to
irrevocably elect to revise the form of any benefit that he may receive under
the Plan from an annuity to a lump sum payment.  In addition, the Company
permitted Mr. Brolick to irrevocably elect to revise the time of payment of any
benefit that he may receive under the Plan.  Such election to revise the time or
form of payment (or both) must be filed with the Plan Administrator on or before
December 30, 2008.  If so filed, and if otherwise valid (in the sole discretion
of the Plan Administrator), the PEP benefit for Mr. Brolick will be paid as
specified in such election form.  Otherwise, Mr. Brolick's PEP benefit will be
paid as provided in the Plan.
 
A.6
Certain 19(c) Elections:

 
(a)           Company Severance Program Elections:  In connection with various
severance programs, and pursuant to Q&A-19(c) of IRS Notice 2005-1, the Company
unilaterally designated the distribution of certain PEP kicker benefits during
the transition period under Section 409A.  The time of payment of these amounts
was included in documents provided to the participants in these severance
programs in advance of the commencement of their severance period.


 
61

--------------------------------------------------------------------------------

 




(b)           2008 Elections:   In connection with various severance programs,
and pursuant to Q&A-19(c) of IRS Notice 2005-1, the Company permitted certain
participants to irrevocably elect to revise the form of (i) any qualified plan
enhancement benefit and (ii) any PEP benefit that they may receive under the
Plan from a default lump sum payment to an annuity.  In addition, the Company
permitted these participants to irrevocably elect to revise the time of payment
of any lump sum distribution for (i) any qualified plan enhancement benefit, or
(ii) any PEP benefit that they may receive under the Plan.  Such election to
revise the time or form of payment must be filed with the Plan Administrator on
or before December 10, 2008.  If so filed, and if otherwise valid (in the sole
discretion of the Plan Administrator), the qualified plan enhancement benefit
will be paid as specified in such election form.  Otherwise, payment of any
qualified plan enhancement benefit will be made in a lump sum on the first day
of the month following the participant's separation from service, subject to any
required delay for Key Employees under section 6.6 of the Plan, and payment of
any PEP benefit shall be made in a lump sum on July 1, 2009.




 
62

--------------------------------------------------------------------------------

 
 

 
APPENDIX ARTICLE B
 
Computation of Earnings and Service During Certain Severance Windows
 
 
B.1           Definitions:
Where the following words and phrases, in boldface and underlined, appear in
this Appendix B with initial capitals they shall have the meaning set forth
below, unless a different meaning is plainly required by the context.  Any terms
used in this Article B of the Appendix with initial capitals and not defined
herein shall have the same meaning as in the main Plan, unless a different
meaning is plainly required by the context.
(a)           “Severance Program” shall mean a program providing certain
severance benefits that are paid while the program’s participants are on a
severance leave of absence that is determined by the Plan Administrator to
qualify for recognition as Service under Section B.3 and Credited Service under
Section B.4 of Article B.
(b)           “Eligible Bonus” shall mean an annual incentive payment that is
payable to the Participant under the Severance Program and that is identified
under the terms of the Severance Program as eligible for inclusion in
determining the Participant’s Highest Average Monthly Earnings.
B.2           Inclusion of Salary and Eligible Bonus:
The Plan Administrator may specify that, pursuant to a Participant’s
participation in a severance window program provided by the Company, if a
Participant receives a severance benefit pursuant to a Severance Program, all
salary continuation and any Eligible Bonus earned or to be earned during the
first 12 months of a leave of absence period provided to the Participant under
such Severance Program will be counted toward the Participant’s Highest Average
Monthly Earnings, even if such salary or other earnings are to be received after
a Participant’s Separation from Service.  In particular, if payment of a
Participant’s 409A Pension is to be made at Separation from Service and prior to
the Participant’s receipt of all of the salary continuation or Eligible Bonus
that is payable to the Participant from the Severance Program, the Participant’s
Highest Average Monthly Earnings shall be determined by taking into account the
full salary continuation and eligible bonus that is projected to be payable to
the Participant during the first 12 months of a period of leave of absence that
is granted to the Participant under the Severance Program.


 
63

--------------------------------------------------------------------------------

 




B.3           Inclusion of Credited Service:
The Plan Administrator may specify that, pursuant to a Participant’s
participation in a severance window program provided by the Company, if a
Participant receives a severance benefit under a Severance Program, all Credited
Service earned or to be earned during the first 12 months of the period of
severance will be counted toward the Participant’s Credited Service for purposes
of determining the Participant’s Pension and a Pre-Retirement Spouse’s Pension,
even if the period of time counted as  Credited Service under the Severance
Program occurs after a Participant’s Separation from Service.
B.4           Inclusion of Service:
The Plan Administrator may specify that, pursuant to a Participant’s
participation in a severance window program provided by the Company, if a
Participant receives a severance benefit under a Severance Program, all Service
earned or to be earned during the first 12 months of the period of severance
will be counted toward the Participant’s Service for purposes of determining the
Participant’s Pension and a Pre-Retirement Spouse’s Pension, even if the period
of time counted as  Service under the Severance Program occurs after a
Participant’s Separation from Service.


 
64

--------------------------------------------------------------------------------

 




B.5           Reduction to Reflect Early Payment:
If the Participant receives either (1) additional Credited Service or (2)
additional earnings that are included in Highest Average Monthly Earnings under
Sections B.2 or B.3 of this Article B, as a result of a severance benefit
provided under a Severance Program and such additional Credited Service or
earnings are included in the calculation of the Participant’s Pension prior to
the time that the Credited Service is actually performed by the Participant or
the earnings are actually paid to the Participant, the Pension paid to the
Participant shall be adjusted actuarially to reflect the receipt of the portion
of the Pension attributable to such Credited Service or earnings received on
account of the Severance Program prior to the time such Credited Service is
performed or such earnings are actually paid to the Participant.  For purposes
of determining the adjustment to be made, the Plan shall use the rate provided
under the Salaried Plan for early payment of benefits.




 
65

--------------------------------------------------------------------------------

 


 
APPENDIX ARTICLE P
 
Retirement Window Benefit
 
 
P.1        Scope:  This Article P supplements the main portion of the Plan
document with respect to the rights and benefits of Covered Employees.  This
Article P is effective with respect to a particular Covered Employee as of the
beginning of the Window Start Date specified for such Covered Employee in
Section P.2(i) of Part B of the Salaried Plan (definition of “Severance
Program”).  This Article P is effective January 31, 2008.
P.2        Definitions:  This Section provides definitions for the following
underlined words or phrases.  Where they appear in this Article with initial
capitals they shall have the meaning set forth below.  Except as otherwise
provided in this Article, all defined terms shall have the meaning given to them
in the main portion of the Plan document.
(a)           Article:  This Article P of the Appendix to the Plan.
(b)           Covered Employee:  A Participant who meets the definition of
“Covered Employee” under Section P.2(b) of Part B of the Salaried Plan.
(c)           HCE:  A Covered Employee who is a highly compensated employee
within the meaning of Code section 414(q) on his Separation Date.
(d)           PEP Bridge Benefit:  The special PEP benefit that may be provided
to a Covered Employee pursuant to Section P.3.
(e)           PEP Window Benefit:  The special Early Retirement Pension that may
be provided to a Covered Employee pursuant to Section P.4.
(e)           Separation Date:  The date determined under Section P.2(f) of Part
B of the Salaried Plan.
(f)           Separation from Service:  A separation from service within the
meaning of Code section 409A(a)(2)(A)(i).


66

--------------------------------------------------------------------------------




 
(g)           Specified Employee:  An employee described as a specified employee
in Code section 409A(a)(2)(B)(i).
P.3        PEP Bridge Benefit:  A Participant who meets the eligibility
requirements of subsection (a) below may be eligible for a PEP Bridge Benefit
from this Plan in lieu of any other benefit under this Plan, calculated under
subsection (b) below and payable as provided under subsection (c) below.
(a)           Eligibility:  To be eligible for a PEP Bridge Benefit under this
Section P.3, a Participant must:
(1)           Be a Covered Employee on his Separation Date;
(2)           Be not more than 12 months from Retirement Eligibility and have
less than 10 Years of Service on his Separation Date;
(3)           Be granted a special Authorized Leave of Absence for purposes of
attaining Retirement Eligibility under Part B of the Salaried Plan; and
(4)           Be entitled to a benefit under the Plan without regard to this
Article P.
A Participant’s period of time from attaining Retirement Eligibility shall be
equal to the additional period of continuous employment by an Employer in an
eligible classification that would be required, from and after the Participant’s
Separation Date, for the Participant to first reach Retirement Eligibility.
(b)           Calculation of PEP Bridge Benefit:  A Covered Employee’s PEP
Bridge Benefit under this subsection (b), expressed as a Single Life Annuity
payable at the Covered Employee’s commencement date, shall be equal to: (i) the
benefit amount calculated under paragraph (1) below, plus (ii) the benefit
amount calculated under paragraph (2) below.




67

--------------------------------------------------------------------------------


 
 
(1)           Deferred Vested Pension.  The benefit amount under this paragraph
shall be the Vested Pension to which the Covered Employee is entitled under
Section 5.1 of the Plan, without regard to this Article or the additional
Service and Compensation credited to the Covered Employee under Part B of the
Salaried Plan as a result of being granted a special Authorized Leave of
Absence.  Such Vested Pension shall be expressed initially as a Single Life
Annuity commencing at the Covered Employee’s Normal Retirement Date, and then
this annuity shall be reduced to an Actuarial Equivalent Single Life Annuity for
commencement prior to the Covered Employee’s Normal Retirement Date.
(2)           Additional PEP Bridge Benefit.  The amount calculated under this
paragraph shall equal (i) the amount calculated under paragraph (3) below, minus
(ii) the amount calculated under paragraph (1) above.
(3)           PEP Retirement Benefit.  The benefit amount under this paragraph
shall be the PEP benefit that would be payable to the Covered Employee if his
benefit was calculated as an Early or Normal Retirement Pension (whichever the
Covered Employee becomes eligible for under Part B of the Salaried Plan as a
result of being granted a special Authorized Leave of Absence) in accordance
with the usual provisions of the Plan for an Early or Normal Retirement Pension
(as applicable), taking into account the additional Service and Compensation
credited to the Covered Employee under Part B of the Salaried Plan as a result
of being granted a special Authorized Leave of Absence.  This monthly benefit
shall be expressed initially as a Single Life Annuity commencing at the Covered
Employee’s Normal Retirement Date, and shall be reduced for commencement prior
to age 62 in accordance with the terms of the main portion of the Plan.


 
68

--------------------------------------------------------------------------------

 




(c)           Commencement and Payment of PEP Bridge Benefit:  A PEP Bridge
Benefit payable to a Covered Employee under this Section P.3 shall be payable as
follows:
(1)           Additional PEP Bridge Benefit:  The additional PEP Bridge Benefit
payable to a Covered Employee solely as a result of this Article, which is
subject to Code section 409A because it is earned and vested after December 31,
2004, shall be paid in accordance with the Plan’s rules for Retirement Pensions
that are subject to Code section 409A, i.e., as a single lump sum on the first
of the month coincident or next following the date the Covered Employee would
have attained Retirement Eligibility (within the meaning of Section P.2(e) of
Part B of the Salaried Plan) without regard to this Article if the Covered
Employee had remained continuously employed in an eligible
classification.  However, if the Covered Employee has made an election for a
different time and/or form of payment for the portion of his benefit that is
subject to Code section 409A, then the portion of the Covered Employee’s PEP
Bridge Benefit described in this paragraph shall be paid in accordance with such
election.
(2)           Other PEP Benefit:  The portion of the Covered Employee’s PEP
Bridge Benefit that would be payable to the Covered Employee without regard to
this Article (and that is composed of a Pre-409A Retirement Pension and 409A
Vested Pension) shall be paid as follows:
(A)           Pre-409A Retirement Pension:  The portion of the Covered
Employee’s benefit that is not subject to Code section 409A because it was
accrued and vested prior to January 1, 2005, shall be paid as a Retirement
Pension in accordance with Section 6.1 of the main portion of the Plan document
for pre-409A benefits.


 
69

--------------------------------------------------------------------------------

 




(B)           409A Vested Pension:  The portion of the Covered Employee’s
benefit that is subject to Code section 409A because it was earned or vested
after December 31, 2004, shall be paid as a Vested Pension, i.e., as a Single
Life Annuity if the participant is unmarried at commencement or a 50% Joint and
Survivor Annuity if the participant is married at commencement, unless the
married participant elects either a 75% Joint and Survivor Annuity or a Single
Life Annuity (all annuities under this paragraph shall be calculated without
regard to the Plan’s former simplified factors), and shall commence on the first
of the month coincident or next following the later of: (i) the Covered
Employee’s Separation from Service, or (ii) the date the Covered Employee
attains age 55.  Any election by a married Covered Employee under the preceding
sentence to receive a 75% Joint and Survivor Annuity or Single Life Annuity
shall be made on or before the day preceding the Covered employee’s commencement
date as determined under the preceding sentence (or if applicable, under
paragraph (3) below).  Notwithstanding the foregoing, if a Covered Employee has
irrevocably executed the release described in Section P.2(b)(4) of Part B of the
Salaried Plan by December 31, 2008, and payment under this paragraph would not
be due by such date, then this portion of the Covered Employee’s PEP Bridge
Benefit shall be paid as a single lump sum on April 1, 2009.


 
70

--------------------------------------------------------------------------------

 




(3)           Payment Delay for Specified Employees:  Notwithstanding paragraphs
(1) and (2) above or any other provision of this Article P or the Plan to the
contrary, in the case of a Covered Employee who is a Specified Employee, any
portion of the Covered Employee’s PEP Bridge Benefit that is subject to Code
section 409A and that is paid upon the Covered Employee’s Separation from
Service shall not be paid prior to the first day of the seventh month that
begins after the Covered Employee’s Separation from Service.
P.4           PEP Window Benefit:  Any Covered Employee who meets the
eligibility requirements of subsection (a) below may be eligible for a PEP
Window Benefit from this Plan, in lieu of any other benefit under this
Plan.  Such PEP Window Benefit (if any) shall be calculated as provided in
subsection (b) below and shall be paid as provided in subsection (c) below.
(a)           Eligibility:  To be eligible for a PEP Window Benefit under this
Section P.4, a Participant must:
(1)           Be a Covered Employee on his Separation Date,
(2)           Be an HCE on his Separation Date, and
(3)           Satisfy the eligibility requirement set forth in Section P.3(a)(2)
of Part B of the Salaried Plan.
(b)           Calculation of PEP Window Benefit:  The PEP Window Benefit of a
Covered Employee who satisfies the eligibility provisions of subsection (a)
above shall be calculated under Section 5.1 of the main portion of the Plan by
taking into account, for purposes of determining the Covered Employee’s Total
Pension under Section 5.1(c)(1), the provisions of Section P.3 of Part B of the
Salaried Plan, but without regard to the fact that such section ordinarily does
not apply to a Covered Employee who is an HCE.  For purposes of the calculation
under Section 5.1, it shall be assumed that the Covered Employee’s PEP Window
Benefit is all paid at the time the Qualified Kicker described in subsection (c)
below is paid.


 
71

--------------------------------------------------------------------------------

 




(c)           Commencement and Payment of PEP Window Benefit:  A PEP Window
Benefit payable to a Covered Employee under this Section P.4 shall be payable as
follows:
(1)           Qualified Kicker Only:  In the case of a Covered Employee who is
only eligible for a benefit under the Plan as a consequence of this Article
being included in the Plan, such a Covered Employee’s PEP Window Benefit shall
be considered a “Qualified Kicker” and shall be paid as follows:
(A)           General Rule.  Except as provided in subparagraph (B) below, a
Covered Employee’s Qualified Kicker shall be paid as a single lump sum as of the
first of the month next following the date that is 10 weeks after the date of
the Covered Employee’s Separation from Service.
(B)           Special Rule for Taco Bell Severance Program for the Q4 2007
Restructuring.  The Qualified Kicker of a Covered Employee whose Separation Date
occurs as a direct result of the Taco Bell Severance Program for the Q4 2007
Restructuring shall be paid as a single lump sum on the first of the month next
following the date that is 12 weeks after the date of the Covered Employee’s
Separation from Service.


 
72

--------------------------------------------------------------------------------

 




(2)           Other PEP Benefit:  In the case of a Covered Employee who would be
eligible for a benefit under the Plan without regard to this Article, such a
Covered Employee’s PEP Window Benefit shall be payable as provided in this
subsection.
(A)           Qualified Kicker:  The portion of such a Covered Employee’s PEP
Window Benefit, which replaces the additional benefit that would have been paid
under the Salaried Plan if Section P.3 of Part B of the Salaried Plan applied to
a Covered Employee who is an HCE, shall be his Qualified Kicker and shall be
paid as provided in paragraph (1) above.
(B)           Pre-409A Vested Pension:  The portion of such a Covered Employee’s
PEP Window Benefit, which is not subject to Code section 409A because it accrued
and vested prior to January 1, 2005, and which would be payable to such Covered
Employee without regard to this Article, shall be paid as a Vested Pension,
i.e., as an annuity at the same time and in the same form as the Covered
Employee’s annuity benefit under the Salaried Plan.  Notwithstanding the
preceding sentence, if a Covered Employee has irrevocably executed the release
described in Section P.2(b)(4) of Part B of the Salaried Plan by December 31,
2008, and payment under this paragraph would not be due by such date, then this
portion of the Covered Employee’s PEP Window Benefit shall be paid as a single
lump sum on April 1, 2009 (in which case this portion of the Covered Employee’s
PEP Window Benefit shall become subject to Code section 409A).


 
73

--------------------------------------------------------------------------------

 




(C)           409A Vested Pension:  The portion of such a Covered Employee’s PEP
Window Benefit, which is subject to Code section 409A and which would be payable
to such Covered Employee without regard to this Article, shall be paid as a
Vested Pension, i.e., as an annuity at the same time and in the same form as the
Covered Employee’s annuity benefit under the Salaried Plan.  However, if the
Covered Employee’s Salaried Plan annuity has not commenced by December 31, 2008,
then the benefit described in this paragraph shall be paid as a Single Life
Annuity if the Covered Employee is unmarried at commencement and as a 50% Joint
and Survivor Annuity if the Covered Employee is married at commencement, unless
the married Covered Employee elects to receive either a 75% Joint and Survivor
Annuity or a Single Life Annuity (all annuities under this paragraph shall be
calculated without regard to the Plan’s former simplified factors), and shall
commence on the first of the month coincident with or next following the latest
of:  (i) January 1, 2009, (ii) the Covered Employee’s Separation from Service,
or (iii) the date the Covered Employee attains age 55.  Any election by a
married Covered Employee under the preceding sentence to receive a 75% Joint and
Survivor Annuity or Single Life Annuity shall be made on or before the day
preceding the Covered employee’s commencement date as determined under the
preceding sentence (or if applicable, under paragraph (3)
below).  Notwithstanding the foregoing, if such Covered Employee has irrevocably
executed the release described in Section P.2(b)(4) of Part B of the Salaried
Plan by December 31, 2008, and payment under this paragraph would not be due by
such date, then such Covered Employee’s benefit that is described in this
paragraph shall be paid as a single lump sum on April 1, 2009.


 
74

--------------------------------------------------------------------------------

 
 
 
 (D)           PEP Kicker:  The remaining portion of such a Covered Employee’s
PEP Window Benefit shall be his “PEP Kicker” and shall be paid in accordance
with the Plan’s rules for Retirement Pensions that are subject to Code section
409A, i.e., as a single lump sum as of the first of the month next following
when the Covered Employee would have attained Retirement Eligibility (within the
meaning of Section P.2(e) of Part B of the Salaried Plan) if the Covered
Employee had remained continuously employed by the Employer in an eligible
classification.  However, if the Covered Employee has made an election for a
different form and/or time of payment for the portion of his benefit that is
subject to Code section 409A, then the Covered Employee’s PEP Kicker shall be
paid in accordance with such election. Notwithstanding the foregoing, if such
Covered Employee has irrevocably executed the release described in Section
P.2(b)(4) of Part B of the Salaried Plan by December 31, 2008, and payment under
this paragraph would not be due by such date, then such Covered Employee’s PEP
Kicker shall be paid as a single lump sum on April 1, 2009.
(3)           Payment Delay for Specified Employees:  Notwithstanding paragraphs
(1) and (2) above or any other provision of this Article P or the Plan to the
contrary, in the case of a Covered Employee who is a Specified Employee, any
portion of the Covered Employee’s PEP Window Benefit that is subject to Code
section 409A and that is paid upon the Covered Employee’s Separation from
Service, shall not be paid prior to the first day of the seventh month that
begins after the Covered Employee’s Separation from Service.


 
75

--------------------------------------------------------------------------------

 




(d)           Calculation of PEP Window Benefit Components:  The components of a
Covered Employee’s PEP Window Benefit described in Section P.4(c)(1) or (2)
above (as applicable) shall be calculated (using the actuarial assumptions under
Section 2.1(b)(2) of Part B of the Salaried Plan) as follows:
(1)           PEP Benefit Without Regard to this Article:  This portion of a
Covered Employee’s PEP Window Benefit shall be calculated by determining the
Covered Employee’s total PEP benefit under Section 5.1 of the Plan, disregarding
the provisions of this Article and then dividing this total benefit into the
Pre-409A Vested Benefit and 409A Vested Benefit portions using the Plan’s usual
rules for computing the grandfathered and 409A portions of a Participant’s
benefit.
(2)           Qualified Kicker:  A Covered Employee’s Qualified Kicker shall be
calculated under the terms of Section P.3(b)(2) of Part B of the Salaried Plan,
but without regard to the fact that this section ordinarily does not apply to a
Covered Employee who is an HCE.  Notwithstanding the preceding sentence, the
Qualified Kicker of a Covered Employee whose Separation Date occurs as a direct
result of the Taco Bell Severance Program for the Q4 2007 Restructuring shall be
reduced by the value of any weeks of severance pay in excess of 12 weeks that
are payable to such Covered Employee in connection with the Restructuring.


 
76

--------------------------------------------------------------------------------

 




(3)           PEP Kicker:  A Covered Employee’s PEP Kicker (expressed as a
Single Life Annuity payable on the Covered Employee’s applicable commencement
date) shall equal:  (i) the total PEP Window Benefit as calculated under
subsection (b) above (expressed as a Single Life Annuity payable on the Covered
Employee’s applicable commencement date); minus (ii) the total PEP benefit
without regard to this Article (i.e., the sum of his Pre-409A Vested Pension and
409A Vested Pension) as calculated under paragraph (1) above (expressed as a
Single Life Annuity payable on the Covered Employee’s applicable commencement
date); and minus (iii) the Qualified Kicker, but for purposes of this paragraph
(3), calculated without regard to the second sentence of paragraph (2) above
(expressed as a Single Life Annuity payable on the Covered Employee’s applicable
commencement date).  The resulting PEP Kicker shall be converted to the Covered
Employee’s applicable form of payment for the PEP Kicker using the Plan’s usual
factors for converting forms of payment.




 
77

--------------------------------------------------------------------------------

 
 

 
APPENDIX ARTICLE Q
 
Australian Participants
 


Q.1       Scope:  This Article provides special rules for calculating the
benefit of an Australian Participant, and these rules are the exclusive basis
for an Australian Employee to become entitled to a benefit from the Plan.  The
benefit of an Australian Participant shall be determined under Section Q.3
below, subject to Section Q.4 below.  Once a benefit is determined for an
Australian Participant under this Article, such benefit shall be subject to the
Plan’s normal conditions and shall be paid in accordance with the Plan’s normal
terms.  This Article is effective  January 1, 2005 and applies to all accruals
that are subject to Code section 409A, including those accrued prior to January
1, 2005.
Q.2       Definitions:  This Section provides definitions for the following
underlined words or phrases.  Where they appear in this Article with initial
capitals they shall have the meaning set forth below.  Except as otherwise
provided in this Article, all defined terms shall have the meaning given to them
in the main portion of the Plan document.
(a)           Article:  This Article Q of the Appendix to the Plan.
(b)           Australian Employee:  An individual (i) who became employed in the
United States by an United States Employer in an executive position prior to
January 1, 2008, (ii) who was previously employed by the Company or an affiliate
of the Company in Australia, and (iii) on whose behalf the United States
Employer (directly or indirectly) makes Superannuation Contributions during any
part of the period that he is employed as described in clause (i) above.
(c)           Australian Participant:  An Australian Employee shall not become a
Participant under this Plan until the earlier of (i) the day after he stops
receiving Superannuation Contributions that are taken into account under
subsection (d) below, or (ii) his last day of employment that is described in
subsection (b)(i) above.  From and after such day, an Australian Employee shall
be a Participant:
 
 
78

--------------------------------------------------------------------------------


 
 
(1)  When he would be currently entitled to receive a Pension under the Plan if
his employment terminated at such time, or
(2)  When he would be so entitled but for the vesting requirement of Section
4.7.
Notwithstanding the foregoing provisions of this subsection, an Australian
Employee shall not become a Participant under this Plan if he enters into a
qualifying written agreement with the Company to forgo a Pension under this Plan
and the Salaried Plan for his period of employment described in subsection
(b)(i) above.  A written agreement that is otherwise described in the preceding
sentence shall not be a qualifying written agreement for the period before the
earliest date such agreement may apply without violating the restrictions on
elections under Code section 409A.
(d)           Superannuation Contributions:  Contributions to the Australian
federal government’s compulsory retirement savings system into which an employer
is required to contribute on behalf of a qualifying employee, over the course of
each year, an amount that is at least equal to a specified minimum percentage of
the employee’s annual compensation, and that permits certain additional
contributions (but disregarding such required or additional contributions that
are made after an individual is no longer considered an Australian Employee as a
result of ceasing current employment in the United States).
Q.3       Benefit Formula for Australian Employees:  Except as provided in this
Section Q.3, an Australian Participant’s benefit shall be determined using a
calculation methodology that is substantially similar to that applicable under
Section 5.1 of the Plan.  Notwithstanding the preceding sentence, the Australian
Participant’s “Total Pension” (as defined in Section 5.1(c)(1)) shall be
calculated as if:
 
79

--------------------------------------------------------------------------------


 
 
(a)           The Australian Participant began receiving Credited Service under
the Salaried Plan on his first day of employment as an executive in the United
States with a United States Employer; and
(b)           The Australian Participant ceased receiving Credited Service under
the Salaried Plan at the end of his period of employment as an executive in the
United States with a United States Employer;
Without regard, in each case, to the actual date on which the Australian
Participant began and ceased receiving Credited Service under the Salaried
Plan.  Notwithstanding the first sentence of this Section Q.3, such Australian
Participant’s benefit shall be calculated by subtracting from his Total Pension
(expressed as a lump sum amount as of his benefit commencement date under the
Plan) the sum of:  (i) the Australian Employee’s actual benefit under the
Salaried Plan (expressed as a lump sum amount as of such date), plus (ii) the
total Superannuation Contributions made on behalf of the Australian Employee
while employed in the United States by a United States Employer, adjusted for
interest through such date at an annual rate of 7 percent, compounded annually.
Q.4       Alternative Arrangements Permitted:  Notwithstanding any provision of
this Article to the contrary, the Company and an Australian Employee may agree
in writing to disregard the provisions of this Article in favor of another
mutually agreed upon benefit arrangement under the Plan, in which case this
Article shall not apply.
 
80